Exhibit 10.23

BASIC LEASE INFORMATION

The following Basic Information is incorporated into and made a part of this
lease. Each reference in this lease to any of the Basic Lease Information shall
mean the respective information set forth below and shall be construed to
incorporate all of the terms provided under the particular lease paragraph(s)
pertaining to such information. In the event of a conflict between any Basic
Lease Information and the lease, the lease shall control.

IDENTIFICATION DATE OF LEASE: 01/21/13

 

1.    Name of Building:   

Echelon IV

   Address:   

9430 Research Blvd. / Austin, TX 78759

2.    Owner/Lessor:   

Echelon Holdings, Ltd.

   Address:   

1005 Congress #150 / Austin, TX 78701

3.    Suite Number:   

400

           

 

4.    Usable SF:   

16,105

      Add-On Factor:   

13.846%

      Rentable SF:   

18,335

      Total Bldg. SF:   

67,225

      Pro Rata Share:   

27.27%

           

 

5.    Lessee Name:   

Bankrate, Inc.

     a)   Lessee is [    ] an individual(s), [    ] several individuals, [    ]
a general partnership, [    ] a limited partnership, [X] a corporation, [    ] a
joint venture, [    ] a professional association, [    ] sole proprietorship,
[    ] a limited liability company

      b)   Lessee Address for Notice:   

9430 Research Blvd Suite 400 Austin, TX 78759

      c)   Lessee Contact Person:  

Bruce Zanca

  Phone:  

917/368-8648

  Email:   

bzanca@bankrate.com

      d)   Lessee Taxpayer ID#:  

 

  SS#:  

N/A

  DL#/State:   

N/A

 

6.    Lease Term:  

sixty four (64)

   full calendar months

     Commencement Date:   

08/01/2013

      Expiration Date:   

11/30/2018

        Rent Commencement Date:   

12/01/13

           

     Additional rent (under Section 32.1) Commencement Date:  

01/01/2014

      Expiration Date:   

11/30/2018

  

 

7.   Base Rent:  

 

Term    Monthly
Rent      Term Rent      Annual Rent psf  

08/01/2013 to 11/30/2013

   $ 0.00       $ 0.00       $ 0.00   

12/01/2013 to 09/30/2014

   $ 28,526.67       $ 285,266.70       $ 18.67   

10/01/2014 to 11/30/2014

   $ 33,614.17       $ 67,228.33       $ 22.00   

12/01/2014 to 11/30/2015

   $ 34,378.13       $ 412,537.50       $ 22.50   

12/01/2015 to 11/30/2016

   $ 35,142.08       $ 421,705.00       $ 23.00   

12/01/2016 to 11/30/2017

   $ 35,906.04       $ 430,872.50       $ 23.50   

12/01/2017 to 11/30/2018

   $ 36,670.00       $ 440,040.00       $ 24.00   

 

Late Charge:   

5% of monthly base rent.

   Date assessed:   

Five (5) days after due date.

 

8.   Expense Stop:  

2013 Base Year

   per square foot per year

    a)   Estimated Operating Expenses Per Budget     

2013 Base Year / sq.ft./year

      b)   Less Expense Stop     

2013 Base Year / sq.ft./year

      c)   Estimated Initial Pass-Thru     

$0.00/sq.ft./year

      d)   Estimated Monthly Pass-Thru     

$0.00/mo

      (Subject to annual adjustment for actual expenses)  

 

9.   Parking:   Number of Covered Assigned Spaces:   

N/A

       Number of Uncovered Assigned Spaces:   

five (5)

  

 

10.   Security Deposit:     a)    Amount:  

$36,670.00

  

  b)   Paid by Cash:       X       Yes                No                  

  c)   Irrevocable Letter of Credit:   $                   Rec’d:              
    Yes                No              

  d)   Bank Issuing Letter of Credit:  

                                          

    e)   Expiration of Letter of Credit:  

                                          

    f)   Bank Contact Person:  

                                          

 

 

Lessor                     

Lessee                     

 

Page 1 of 2



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

11.   Lessee Finish Out Provisions:

a)                        As Is b)   $12.50    /sq. ft. of net rentable area
allowance c)   $229,187.50 total allowance (actual amount) d)   Amount of
overage owed by Lessee $         Payment Schedule: NA        

e)   Notes:  

See Exhibit E.

 

12.   Special Conditions (Exhibit J)

a)   Current Financials received:    X    Yes              No b)   Consumer
Report received:             Yes        X     No c)   Notes:   

See Exhibit J.

 

13.   Guaranty Information   This lease      is     X     is not (check one)
guaranteed by others. The name and title of each guarantor is shown below and on
the signature page(s) at the end of this lease.

 

14.   Lessee Signature Requirements   Lessee is [    ] an individual(s), [    ]
several individuals, [    ] a general partnership, [    ] a limited partnership,
[X] a corporation, [    ] a joint venture, [    ] a professional association,
[    ] sole proprietorship, [    ] a limited liability company (check one).  
Such partnership, joint venture, unincorporated association, or corporation is
organized or chartered under the laws of the State of Delaware.   Lessee’s name
stated at the beginning of this lease (    ) is or (X) is not an assumed name.
If so, has an assumed name certificate name been received?      Yes      No     
N/A

 

15.   This Basic Lease Information Form is a part of the above described lease.

 

16.   Signatures:

 

LESSOR     LESSEE

ECHELON HOLDINGS, LTD.

   

Bankrate, Inc.

Printed name of company or firm     Printed name of company or firm

JOEL SHER

   

 

Printed name of person signing     Printed name of person signing

 

   

 

Authorized Person’s Signature     Authorized Person’s Signature

VICE PRESIDENT, AUSTIN ECHELON, INC.

GENERAL PARTNER,

ECHELON HOLDINGS, LTD.

   

 

Title of person signing     Title of person signing

 

   

 

Date signed (must be filled in)     Date signed (must be filled in)

 

Lessor                     

Lessee                     

 

Page 2



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

INDEX TO OFFICE LEASE

ECHELON HOLDINGS, LTD. (Lessor) and

CREDITCARDS.COM, INC. (Lessee)

 

SECTION   TITLE    Lease Page GUARANTOR  

1.1

 

The Leased Premises.

     5   

1.2

 

Use.

     5   

1.3

 

Usable Area.

     5   

1.4

 

Rentable Area.

     5   

2.1

 

Base Rent and Additional Rents.

     5   

3.1

 

Date and Place of Payment.

     5   

3.2

 

Late Payments.

     6   

3.3

 

Security Deposit.

     6   

4.1

 

Term, Possession, and Anniversary.

     6   

4.2

 

Acknowledgement of Lease.

     7   

4.3

 

Delivery of Possession.

     7   

5.1

 

Lessee Finish-Out.

     7   

6.1

 

Quiet Possession.

     7   

7.1

 

Utilities and Services by Lessor.

     7   

7.2

 

Utilities and Services by Lessee.

     8   

7.3

 

Interruption of Utilities or Services.

     8   

7.4

 

Extra Electricity.

     8   

7.5

 

Extra Heating or Air Conditioning.

     8   

8.1

 

Maintenance and Repairs by Lessor

     8   

8.2

 

Maintenance and Repairs by Lessee

     9   

8.3

 

Telecommunications.

     9   

9.1

 

Access, Keys, Locks, and Security.

     9   

9.2

 

Parking.

     9   

10.1

 

Occupancy, Nuisance, and Hazards.

     10   

11.1

 

Taxes.

     10   

12.1

 

Insurance.

     10   

12.2

 

Waiver of Subrogation.

     11   

12.3

 

Hold Harmless.

     11   

13.1

 

Alterations by Lessee.

     11   

13.2

 

Americans With Disabilities Act.

     11   

14.1

 

Removal of Property by Lessee.

     12   

15.1

 

Subletting and Assignment.

     12   

16.1

 

Destruction by Fire or Other Casualty.

     12   

17.1

 

Condemnation.

     13   

18.1

 

Default by Lessor.

     13   

19.1

 

Default by Lessee.

     13   

20.1

 

Lien for Rent.

     15   

21.1

 

Attorney’s Fees, Interest, and Other Expenses.

     15   

22.1

 

Nonwaiver.

     15   

23.1

 

Building Rules.

     15   

24.1

 

Transfer of Ownership by Lessor.

     15   

25.1

 

Mortgages.

     16   

26.1

 

Surrender of Premises.

     16   

27.1

 

Holding Over.

     16   

28.1

 

Signs and Building Name.

     16   

28.2

 

Relocation of Lessee.

     16   

29.1

 

Notices.

     16   

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 3

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

30.1

 

Estoppel Certificates.

     17   

31.1

 

Successors.

     17   

31.2

 

Leasing Agent Commissions.

     17   

32.1

 

Building Operating Expense.

     17   

33.1

 

Representations and Warranties by Lessor.

     17   

34.1

 

Representations and Warranties by Lessee.

     17   

35.1

 

Place of Performance.

     17   

36.1

 

Miscellaneous.

     18   

37.1

 

Special Conditions.

     18   

38.1

 

Exhibit List.

     18   

39.1

 

Lease Dates and Authority to Sign.

     18   

Exhibit A:

 

Floor Plan of Lessee’s Office Space

     20   

Exhibit B:

 

Legal Description of Office Building

     21   

Exhibit C:

 

Building Operating Expense Passthrough Calculations

     22   

Exhibit D:

 

Acknowledgement of Lease

     24   

Exhibit E:

 

Construction by Lessor

     26   

Exhibit F-1:

 

Office Building Parking Rules

     29   

Exhibit F-2:

 

Office Building Rules

     30   

Exhibit G:

 

Estoppel Certificate

     33   

Exhibit H:

 

Office Lease Guaranty

     34   

Exhibit I:

 

Certificate of Corporate Resolution Authorizing Lease or Guaranty

     36   

Exhibit J:

 

Special Conditions

     37   

Exhibit K:

 

Hazardous Materials Statement

     39   

Exhibit L:

 

Acknowledgement of Receipt of Agency Disclosure

     40   

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 4

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

OFFICE LEASE

ECHELON IV

This is a Lease Agreement made and entered into between Lessor Name Specified in
Basic Lease Information #2, as “Lessor”, and Lessee Name Specified in Basic
Lease Information #5, as “Lessee”, whether one or more.

 

1.1 The Leased Premises.

Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor the “Leased
Premises” which consists of “Lessee’s Office Space” and “Common Areas” as
defined below.

(a) Lessee’s Office Space. “Lessee’s Office Space”, to which Lessee shall have
exclusive use rights, consists of suite(s) Specified in Basic Lease Information
#3, representing the office space outlined and shaded on the floor plan
contained in Exhibit A. Such space is located in the building on a tract of
land, legally described by lot and block or metes and bounds in Exhibit B. The
street address of the building is Specified in Basic Lease Information #1.

(b) Common Areas. The “common area”, to which Lessee shall have non-exclusive
use rights, consists of (1) the interior common area located in the above
described building, i.e., areas normally accessible to tenants such as the
hallways, stairwells, elevators, lobby, restrooms, and snack bar areas, and
(2) the exterior common area located outside the building on the above described
land, i.e., loading areas, sidewalks, driveways, parking garage, parking areas,
and other open areas (if any), subject to paragraph 9.2 on parking.

 

1.2 Use.

Lessee’s Office Space may be used only for general office and administrative
purposes. The name of Lessee’s business is Specified in Basic Lease Information
#5.

 

1.3 Usable Area.

Lessee’s approximate “usable area” is Specified in Basic Lease Information #4.
It is the office space outlined and shaded in Exhibit A. Such area is measured
from the interior of the exterior walls and the exterior glass lines of the
building to the middle of the remaining perimeter walls of the office space.

 

1.4 Rentable Area.

Lessee’s approximate “rentable area” is Specified in Basic Lease Information #4.
It consists of Lessee’s “usable area” as defined above, plus Lessee’s prorata
share of the building common areas as set forth in Basic Lease Information #4.
Building common areas are defined as all corridors, restrooms, snack bars,
building equipment rooms, telephone closets, janitor closets, enclosed lobby,
entrance areas, and other public areas in the building, excluding elevator
shafts, stairwells, vertical chases, and enclosed parking areas.

 

2.1 Base Rent and Additional Rents.

Lessee shall pay to Lessor a “base rent” Specified in Basic Lease Information #7
per calendar year, which amounts to the sum(s) Specified in Basic Lease
Information #7 per calendar month. Such base rent is equivalent to the sums
Specified in Basic Lease Information #7 per square foot per year for Lessee’s
rentable area. The base rent is subject to adjustment as provided in paragraph
32.1. Additional rent (representing Lessee’s prorata share of building operating
expenses over the expense stop Specified in Basic Lease Information #8) shall be
paid in accordance with paragraph 32.1. Building operating expenses up to such
expense stop amount shall be paid by Lessor.

 

3.1 Date and Place of Payment.

The monthly rent and one-twelfth of Lessee’s share of estimated building
operating expenses under paragraph 32.1 shall be due on the first day of each
calendar month without demand. Partial months shall be prorated. All rent and
other sums are due in the county where the building is located at the address
designated by Lessor from time to time. All sums due by Lessee are without right
of setoff or deduction, except as may be otherwise specifically set forth
herein. Monies mailed are considered timely paid only if received by Lessor by
the due date;

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 5

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

however rents postmarked one or more days before due date and received after the
due date shall be considered as timely received by Lessor. Rent and late payment
charges shall be paid without notice or demand. All other sums shall be due upon
delivery of written notice in accordance with paragraph 29.1.

 

3.2 Late Payments.

If any rent payment or other sum due by Lessee to Lessor is received and
accepted by Lessor later than five (5) days after its due date, Lessee shall pay
a late charge of 5% of such rent payment or other sum until such rent or other
sum is paid. Late charges shall be considered liquidated damages for Lessor’s
time inconvenience and overhead (except for attorneys fees and litigation costs)
in collecting late rent. Lessor’s acceptance of late rent or other sum shall not
constitute permission for Lessee to pay the rent or other sum late thereafter
and shall not constitute a waiver of Lessor’s remedies for subsequent late
payments. Late payment charges are due immediately upon notice or demand. All
payments shall be by check or money order on a local bank, not cash. For each
returned check, Lessee shall pay all applicable bank charges incurred by Lessor
plus $50.00. Payments of any kind received by Lessor on behalf of Lessee may be
applied at Lessor’s option to nonrent items first, then to rent. Payment of rent
by Lessee shall be an independent covenant. If Lessee has not timely paid
rentals and other sums due on two or more occasions, or if a check from Lessee
is returned for insufficient funds or no account, Lessor may for the next 12
months require that all rent and other sums due be paid by cashier’s check,
certified check, money order or wire transfer, without prior notice.

 

3.3 Security Deposit.

At the time of execution of this lease, Lessee shall deposit with Lessor cash in
the sum Specified in Basic Lease Information #10 to secure performance of
Lessee’s obligations under this lease. Lessor shall have a lien on the security
deposit for that purpose. If Lessee fails to pay rent or other sums when due
under this lease and such failure is not cured within the applicable notice and
cure period therefor, Lessor may apply any cash security deposit toward amounts
due and unpaid by Lessee. In lieu of a cash security deposit, Lessee may furnish
Lessor at time of execution of this lease an irrevocable letter of credit in the
sum Specified in Basic Lease Information #10-c on a financial institution in
Austin, Texas, expiring no sooner than the lease expiration date. Lessor may
draw against such letter of credit by affidavit stating the amount due and
unpaid by Lessee and the nature of Lessee’s default under this lease following
the expiration of any applicable notice and cure periods therefor. If the letter
of credit is not renewed or extended 30 days before its expiration date, Lessor
may by affidavit draw down the entire amount to serve as a cash security
deposit. Lessee shall immediately restore the security deposit to its original
amount after any portion of it is applied to amounts due and unpaid by Lessee.
The Security Deposit or any balance thereof shall be returned to Lessee no later
than sixty (60) days following the expiration of the Term.

 

4.1 Term, Possession, and Anniversary.

The initial lease term shall be for the number of full calendar months from
commencement date, plus the remainder of the last month. The commencement date
of this lease shall be the later of (a) August 1, 2013; or (b) five (5) days
after Lessor delivers possession of Lessee’s Office Space to Lessee and gives
Lessee written notice that Lessor’s work (as described in Exhibit E) is
substantially complete (provided that if Lessor delivers possession of Lessee’s
Office Space to Lessee with Lessor’s Work substantially complete in advance of
August 1, 2013 and Lessee occupies the space and conducts its business
therefrom; it being agreed that the conduct of business shall not include
Lessee’s early move-in of its furniture and equipment), then the commencement
date shall be the date that Lessee commences the conduct of business at the
Leased Premises. Lessor’s anticipated delivery date of possession is August 1,
2013 (based on the deadlines set forth in Exhibit E). If the delivery of
possession of Lessee’s Office Space is delayed, the commencement date, rent
commencement date, date for commencement of additional rent (under
Section 32.1), anniversary dates and expiration date shall all be likewise
delayed, subject to clause (a) of the immediately preceding sentence.
Notwithstanding the foregoing, if for any reason other than force majeure or a
Lessee Delay (hereinafter defined) the completion of Lessor’s work as set forth
in Exhibit E is not substantially completed and possession of Lessee’s Office
Space is not delivered to Lessee by August 1, 2013, then upon the occurrence of
the actual Commencement Date, Lessee shall be entitled to a rental credit equal
to 50% of the Base Rent due for each day that elapses between August 1, 2013 (as
extended by any Lessee Delays or force majeure) and the actual Commencement Date
(which 50% credit shall be applied after the free rent period has expired). For
example, if Lessor tenders possession of the Premises on September 1, 2013 and
there are no Lessee Delays and no force majeure delays, then the free rent
period shall expire on 12/31/13 and Lessee shall receive a credit of $14,263.34
against Base Rent for January, 2014); and (ii) if

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 6

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

the delay exceeds six (6) months (except to the extent caused by a Lessee Delay
or a force majeure delay), Lessee shall have the right to terminate this Lease
upon written notice to Lessor from and after the expiration of such 6 month
period until Lessor actual delivers possession of the Leased Premises to Lessee
with Lessor’s Work completed and Lessor shall promptly refund to Lessee any
Excess payments made by Lessee pursuant to Exhibit E.

A “Lessee Delay” shall mean and include any delay caused by Lessee, in whole or
in part, in the completion of Lessor’s work as set forth on Exhibit E attached
hereto, including, without limitation, a delay resulting from a failure of
Lessee to adhere to the time periods set forth in the Work Letter attached
hereto as Exhibit “E”.

 

4.2 Acknowledgement of Lease.

Upon the actual Commencement Date, Lessor and Lessee shall execute a recordable
acknowledgment of this lease which is attached as Exhibit D and which will
confirm the Commencement Date, ending date, annual anniversary date of the
lease, and approximate square footage in Lessee’s Office Space.

 

4.3 Delivery of Possession.

Lessor shall deliver keys and/or access cards or codes and possession of
Lessee’s Office Space to Lessee on the Lease Commencement Date stated in
paragraph 4.1 unless otherwise agreed in writing by the parties. Lessee shall
not be liable for rent until Lessor delivers possession of the Leased Premises
to Lessee in accordance with Section 4.1 above. If there is a delay in delivery
of possession, the dates Specified in Basic Lease Information #6 and 7 above
shall be adjusted; and neither Lessor nor Lessor’s agents shall otherwise be
liable for any damages; and the lease shall not terminate, except as otherwise
provided for in Section 4.1 above. Internal construction shall, to the extent
“readily achievable”, comply with state and federal architectural barrier
standards.

 

5.1 Lessee Finish-Out.

(Check one):

 

            (a) Lessor shall provide no tenant finish-out or improvements since
Lessee has taken Lessee’s Office Space “as is”.    X       (b) Lessor shall
perform any special construction described in Exhibit E. Costs of tenant
finish-out or special construction shall be paid for pursuant to such exhibit.

 

6.1 Quiet Possession.

If Lessee is current and in compliance with all of Lessee’s obligations under
this lease, Lessee shall be entitled to peaceful and quiet possession and
enjoyment of Lessee’s Office Space, subject to the terms and conditions of this
lease. Lessee shall have access to the building parking garage, if applicable
and common parking areas at all times, subject to parking fees and the rules
referred to in paragraphs 9.2 and 23.1. Lessor shall make diligent efforts to
have all other tenants in the building comply with building rules. Otherwise,
failure of other tenants to comply with such rules shall not be considered a
default by Lessor. Construction noise or vibrations shall not be considered a
default by Lessor.

 

7.1 Utilities and Services by Lessor.

Except where otherwise stated in this lease, Lessor shall pay for and furnish in
a timely and diligent manner to Lessee the following utilities (subject to
Lessee being required to pay for same directly to the utility provider) and
services and no others, subject to paragraph 32.1 regarding Lessee’s payment of
Lessee’s prorata share of building operating expenses.

 

(a) air conditioning and heating as reasonably required for comfortable use and
occupancy under normal office conditions from 7:00 a.m. to 6:00 p.m. on Monday
through Friday, and from 8:00 a.m. to 12:00 p.m. on Saturday, but not on Sunday,
New Year’s Day, Memorial Day, July 4th, Labor Day, Thanksgiving or Christmas so
long as these times and dates comply with present and future governmental laws
or guidelines, including utilities such as electricity, gas, and water necessary
for operation of same; provided that Lessee’s mechanical room containing its
computer servers and the HVAC system serving the same shall be submetered and
the electricity therefor shall be paid directly by Lessee to Lessor;

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 7

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

(b) water and wastewater services for common areas;

 

(c) janitorial and cleaning services for the building five days a week;

 

(d) electricity for standard office equipment and lighting;

 

(e) trash collection services (dumpster or garbage cans);

 

(f) pest control services as needed in the reasonable judgment of Lessor;

 

(g) landscaping and parking lot maintenance services;

 

(h) repair and maintenance services pursuant to paragraph 8.1;

 

(i) replacement of fluorescent light bulbs and ballasts in building standard
lighting fixtures (but not incandescent light bulbs for nonstandard fixtures or
for Lessee’s lamps); and

 

(j) elevator service, if there is an elevator in the building.

 

7.2 Utilities and Services by Lessee.

If applicable, Lessee shall pay for all utilities and services not expressly
furnished by Lessor under paragraph 7.1. Lessee shall pay for all electricity
consumed through any individual electrical meter(s) or submeter(s) serving
Lessee’s Office Space. Costs of such utilities are not considered building
operating expenses to be allocated among all tenants under paragraph 32.1.
Service through individual electrical meters which exclusively serve Lessee’s
Office Space shall be in the name of Lessee. Lessor reserves the right to
submeter electricity and/or water. Any electricity or water submetering shall be
billed to and paid by Lessee at Lessor’s average cost per KWH or gallon, and no
more. If the water bill from the utility company includes wastewater charges,
Lessee’s liability for water submetering shall include corresponding wastewater
costs (if any).

 

7.3 Interruption of Utilities or Services.

Temporary interruption or malfunction of utilities, services, and/or telephones
shall not render Lessor liable for damages, rent abatements, or release of any
Lessee obligation. Lessor shall use diligent efforts to have such utilities and
services restored as soon as reasonably possible.

 

7.4 Extra Electricity.

There shall be no extra electricity charges for typewriters, facsimile machines,
word processors, dictating equipment, adding machines, desk top calculators,
lamps, or other standard 110 volt office equipment. However, Lessee shall pay
Lessor, monthly as billed, electricity charges which are submetered; for
example, Lessee’s mechanical room containing its computer servers and the HVAC
system serving the same.

 

7.5 Extra Heating or Air Conditioning.

If Lessee requests air conditioning or heating after the hours as set forth in
paragraph 7.1(a), Lessor may charge Lessee the extra hourly fee for after-hour
air conditioning or heating as charged to other tenants in the building.

 

8.1 Maintenance and Repairs by Lessor

Lessor shall operate, maintain and, except as provided in Section 8.2 hereof,
make all necessary repairs and replacements (both structural and nonstructural)
to the Building (including, without limitation, any and all mechanical,
electrical, plumbing, sanitary, sprinkler, heating, ventilation and air
conditioning, security, life-safety, elevator and other service systems or
facilities of the Building and Common Areas), in good working order and
condition and in conformance with standards applicable to comparable office
buildings (it being understood that the costs thereof shall be included in
building operating expenses in accordance with and subject to the provisions of
Exhibit C). In furtherance of the following, Lessor shall repair and/or replace,
as needed, the following items as a building expense under paragraph 32.1, so
long as they are building standard items: light bulbs, ballasts, and fixtures;
plumbing; hardware; doors; and wall and window coverings. Lessor shall use
diligence to provide for the reasonable cleaning, maintenance, repair,
reconnection of interrupted utilities or services, and landscaping of common
areas, subject to any reimbursement obligations of Lessee under paragraph 8.2.
Lessor may rekey at any time and unless due to a Lessee default Lessor shall
provide Lessee, at Lessor’s cost, the same number of keys Lessee possessed prior
to such re-keying. Lessor may temporarily close any part of the common
facilities if reasonably necessary for repairs or construction. Repairs and
maintenance shall be in accordance with applicable governmental requirements.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 8

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

8.2 Maintenance and Repairs by Lessee

Lessee shall promptly reimburse Lessor for the cost of repairing or replacing
appliances, non-building standard items and the cost of repairing or replacing
damage which is caused inside Lessee’s Office Space by Lessee, Lessee’s agents,
employees, family, or licensees, invitees, visitors, or customers or outside
Lessee’s Office Space by Lessee or Lessee’s employee’s, agents, or contractors.
Cost of repair shall include 5% for supervision fee. Lessor may require advance
payment therefor prior to repair or replacement. Lessor shall have right of
approval of all repairmen or maintenance personnel. Lessee shall not damage or
allow other persons listed above to damage any portion of the Leased Premises.
Lessee shall pay for replacement of all non-building standard light bulbs and
for unstopping any drains or water closets in Lessee’s Office Space. If Lessee
or Lessee’s workmen or contractors are permitted to repair, alter, or modify
Lessee’s Office Space, Lessee shall warrant that no mechanic or materialman’s
lien shall be filed against the Leased Premises and that all such contractors
shall provide evidence of liability insurance as required by Lessor. All such
work shall be in accordance with applicable governmental requirements.

 

8.3 Telecommunications.

All telecommunications equipment necessary to serve Lessee shall be located in
Lessee’s Office Space and paid for by Lessee, or, at Lessor’s option and at
Lessee’s expense, in a lockable enclosure in a common area location designated
by Lessor (provided Lessee has full access to the same). Lessee may not require
Lessor to install or allow others to install telecommunication lines or
equipment elsewhere in the building. Lessee expressly waives any rights to
require same under any circumstances.

 

9.1 Access, Keys, Locks, and Security.

(a) Access. Lessee shall have access to Lessee’s Office Space at all times.
Lessor shall have access to Lessee’s Office Space at reasonable times for
reasonable business purposes upon prior written notice to Lessee (and Lessor
shall be accompanied by a representative of Lessee at all times) except notice
shall not be necessary in the event of an emergency threatening life or property
or the lawful exercise of Lessor’s remedies in case of default by Lessee. Lessor
may show Lessee’s Office Space one hundred eighty (180) days before the lease
expiration date or the date Lessee gives notice to vacate, whichever is earlier;
subject to the same terms of access set forth above. Lessor shall use reasonable
good-faith efforts to minimize any disruptions to Lessee’s business caused by
Lessor’s access.

(b) Keys. Lessor shall furnish Lessee up to twelve (12) keys or access codes or
cards for Lessee’s Office Space, up to twelve (12) keys or access codes or cards
for the main exterior entry doors of the building if such door is locked after
hours, and one (1) key or access code or card to Lessee’s mailbox in the
building. An initial deposit of $10.00 may be charged for each mailbox key and
office key, or access card. Additional or replacement keys or access codes or
cards shall be furnished at the same amount charged to other tenants in the
building at the time of Lessee’s request. Lessor shall not be liable for risk of
loss resulting from Lessee’s keys, access codes, or cards being stolen, lost or
used by unauthorized persons. Lessor reserves the right to rekey or change locks
for security reasons if the same number of new keys are timely furnished to
Lessee.

(c) Locks. Lessee may not add locks, change locks, or rekey locks without
written permission of Lessor. Locks may be changed at Lessee’s request and
expense. If locks to Lessee’s Office Space are changed, Lessor may specify kind
and brand of locks, placement, installation, master key compatibility, etc. If
Lessee or any of Lessee’s employees lock themselves out of Lessee’s suite, said
person must call a fellow-employee to gain access. Neither Lessor nor the
management company personnel are authorized to unlock a door after hours except
for emergency or cleaning purposes.

(d) Security. Lessor shall have no duty to provide any security services of any
kind unless expressly provided in this lease. Lessor shall not be liable to
Lessee or Lessee’s employees, family, customers, invitees, contractors, or
agents for injury, damage, or loss to person or property caused by criminal
conduct of other persons, including theft, burglary, assault, vandalism or other
crimes. Lessee shall lock its Office Space doors when the last person leaves
such Office Space for the day.

 

9.2 Parking.

(a) Lessor shall have sole control over parking. Parking rules, if applicable,
are contained in attached Exhibit F-1. If vehicles are parked in violation of
Lessor parking rules or in violation of state statutes, Lessor may exercise
vehicle removal remedies under Article 6701g-2 of the Texas Civil Statutes upon
compliance with statutory notice. There shall be no Assigned parking spaces
unless agreed in writing by Lessor.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 9

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

(b) Lessor shall have sole control over the parking of all vehicles (including
but not limited to cars, trucks, recreational vehicles, trailers, bicycles and
motor cycles) and shall designate parking areas and building service areas.
Parking rules are contained in attached Exhibit F-1.

 

10.1 Occupancy, Nuisance, and Hazards.

Lessee’s Office Space shall be occupied only by Lessee or Lessee’s employees,
agents, family, licensees, invitees, visitors, and/or contractors (it being
agreed that Lessee’s vacation of or failure to occupy the Leased Premises at all
times shall not be a default hereunder so long as Lessee is not otherwise in
default under this Lease). Lessee and Lessee’s agents, employees, family,
licensees, invitees, visitors, and contractors shall comply with all federal,
state, and local laws relating to occupancy or to criminal conduct while such
persons are on the Leased Premises. Lessee and the persons listed above shall
not (1) use, occupy, or permit the use or occupancy of the Leased Premises for
any purpose which is directly or indirectly forbidden by such laws or which may
be dangerous to life or property, (2) permit any public or private nuisance,
(3) disturb the quiet enjoyment of other tenants, (4) do anything which might
emit offensive odors or fumes, (5) make undue noise or vibrations, (6) permit
anything which would cancel insurance coverage or increase the insurance rate on
the building or contents, or (7) otherwise damage the Leased Premises.

 

11.1 Taxes.

Lessor shall be responsible for timely payment of all taxes and assessments
against the building subject to Lessee’s obligation to pay Lessor for Lessee’s
share thereof, on a prorata square foot basis, as additional rent pursuant to
paragraph 32.1. Lessee shall timely pay all taxes assessed against Lessee’s
furniture, equipment, fixtures, or other personal property in Lessee’s Office
Space.

 

12.1 Insurance.

Lessor and Lessee shall comply with the respective insurance obligations as set
forth below:

(a) Lessor. Lessor shall maintain (1) fire and extended coverage insurance,
including vandalism and malicious mischief, on the office building, and
(2) comprehensive general liability insurance. The amounts shall be as required
by Lessor’s mortgagee or as Lessor may deem reasonably appropriate, whichever is
greater. Lessor shall have no responsibility to maintain fire and extended
coverage insurance on Lessee’s contents.

(b) Lessee. Lessee shall provide Lessee’s own public liability insurance for its
operations on the Leased Premises in an amount equal to the minimum “primary
coverage” amount required by Lessor’s insurance carrier as a condition for
purchasing umbrella liability insurance by Lessor. In no event shall such
coverage be less than $1,000,000. Upon written notice by Lessor to Lessee, such
dollar amount of Lessee’s liability policy shall be increased by the amount of
any increase required by Lessee’s carrier for “primary coverage” under an
umbrella liability policy. Lessee is encouraged to maintain fire and extended
coverage insurance (including theft, vandalism and malicious mischief) on the
contents in Lessee’s Office Space, including fixtures, furniture, equipment,
supplies, inventory, and other personal property. Such property is not covered
by Lessor’s insurance.

(c) Insurance certificates. Lessee shall provide Lessor with a certificate of
Lessee’s insurance or a copy thereof as required above within 7 days after
Lessee initially occupies Lessee’s Office Space or any portion thereof. Lessor
and Lessor’s managing agent (if any) shall be named as additional insureds on
Lessee’s liability insurance policy. Upon written request by Lessor, changes in
the name of Lessor or Lessor’s managing agent shall be reflected on such
certificate.

(d) Notice from Lessee’s Insurance Carrier. All policies of insurance to be
provided by Lessee shall contain a provision (to the extent legally permitted)
that the insurance company shall give Lessor 10 days’ written notice to Lessor,
in advance of (1) any cancellation or non-renewal of the policy, (2) any
reduction in the policy amount, and (3) any deletion of additional insureds.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 10

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

12.2 Waiver of Subrogation.

(a) If waiver of subrogation is not contained in the form language of the
insurance policy, Lessor and Lessee may require that the other party’s fire,
casualty, or liability insurance policy contain a waiver of subrogation clause.
FOR PURPOSES OF WAIVER OF SUBROGATION, LESSOR AND LESSEE RELEASE EACH OTHER AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS FROM ANY CLAIMS
BASED ON NEGLIGENCE OR OTHERWISE, FOR LOSS, DAMAGE, OR INJURY WHICH OCCUR
HEREAFTER AND ARE INSURED AGAINST UNDER INSURANCE POLICIES CARRIED BY LESSOR
AND/OR LESSEE. The foregoing shall not apply to losses, damages, or injuries
that are in excess of policy limits or that are not covered due to a deductible
clause in the policy.

(b) Upon written request, Lessor and Lessee shall furnish to each other copies
of the policies of insurance referred to in this lease, including any waivers of
subrogation, or satisfactory evidence of same.

 

12.3 Hold Harmless.

To the extent that it is not covered by Lessor or Lessor’s insurance, Lessee
shall indemnify Lessor for and shall hold Lessor harmless from all fines,
claims, liabilities, and suits (including costs and expenses of defending
against same) resulting from any breach or nonperformance of the lease by Lessee
or Lessee’s agents, employees, family, licensees, or invitees. To the extent
that it is not covered by Lessee’s insurance, Lessor shall indemnify Lessee for
and shall hold Lessee harmless from all fines, claims, liabilities, and suits
(including costs and expenses of defending against same) resulting from any
breach or nonperformance of the lease by Lessor or Lessor’s agents, employees,
family, licensees, or invitees. To the extent that it is not covered by Lessor
or Lessee’s insurance, Lessor and Lessee shall not be liable to the other or the
other’s agents, employees, or family for any damage to personal property
resulting from any act, omission, or negligence of any other tenant, visitor, or
occupant of the office building.

 

13.1 Alterations by Lessee.

Lessee may not make any alterations, improvements, doorlock changes, or other
modifications of any kind to the Leased Premises without Lessor’s written
consent. Consent for governmentally required changes or cosmetic alterations
which exceed $10,000 may not be unreasonably withheld. “Alterations” include but
are not limited to improvements glued, screwed, nailed, or otherwise permanently
attached to the building, structural changes, roof and wall penetrations, and
all plumbing, electrical, and HVAC changes. Requests for Lessor’s approval shall
be in writing and shall be detailed to Lessor’s reasonable satisfaction. The
foregoing shall be done only by Lessor’s contractors or employees or by third
parties approved by Lessor in writing. Lessee shall pay in advance for any
requested alterations, improvements, lock changes, or other modifications which
are approved and performed by Lessor. If same are performed by Lessee with
Lessor’s permission, Lessee shall not allow any liens to be placed against the
buildings as a result of such additions or alterations. Alterations,
improvements, and modifications done at Lessee’s request shall comply with all
applicable laws. Changes in Lessee’s alterations or improvements in Lessee’s
space which may be later required by governmental action shall also be paid for
by Lessee. Notwithstanding anything contained herein to the contrary, Lessee
shall be permitted to make decorative alterations or improvements such as
painting, wall coverings, floor coverings or other cosmetic alterations for
which no building permit is required and in the aggregate cost of less than
$10,000 without the prior written consent of Lessor.

 

13.2 Americans With Disabilities Act.

Lessor shall be responsible for any requirements under the Americans with
Disabilities Act or similar state or local laws as relate to any common area
entrance and exit doorways and elevators and any doors into Lessee’s Office
Space and to structural building items that Lessor is required to maintain under
the terms of this lease. Lessor agrees to indemnify Lessee for any liability
Lessee shall incur as a result of Lessor’s failure to comply with the provisions
of this paragraph. Lessee agrees to cooperate fully with Lessor to enable Lessor
to timely comply with the provisions of this paragraph and to immediately
forward to Lessor any notice Lessee receives regarding complaints, injuries, or
claims by anyone claiming that those items which are the responsibility of
Lessor do not comply with the provisions of the Americans with Disabilities Act.
Lessee shall be responsible for any requirements under such architectural
barrier laws as they relate to Lessee’s positioning of Lessee’s furnishings and
equipment within Lessee’s Office Space. Lessee agrees to indemnify Lessor for
any liability Lessor shall incur as a result of Lessee’s failure to comply with
the provisions of this paragraph.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 11

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

14.1 Removal of Property by Lessee.

Lessee may remove its trade fixtures, furniture, and equipment only if (1) such
removal is made on or prior to the end of the lease term, (2) Lessee is not in
default under this lease at time of removal, and (3) Lessee notifies Lessor in
advance of such removal in writing and coordinates the same with property
management and in accordance with Building rules. Lessee shall pay all costs of
removal. Lessee shall have no rights to property remaining on the Leased
Premises after moveout. Lessee may not remove any alterations as defined in
paragraph 13.1 or improvements such as wall-to-wall carpeting, book shelves,
window coverings, drapes, cabinets, paneling, counters, kitchen or breakroom
built-ins, shelving, wall covering, and anything else attached to the floor,
walls, or ceilings. If Lessor requests in writing, Lessee shall, immediately
prior to moving out, remove any alterations, fixtures, equipment, and other
property installed by Lessee. Lessee shall pay for cleaning or repairing damage
caused by Lessee’s removal of any property.

 

15.1 Subletting and Assignment.

Lessee may not sublet, assign, pledge, or mortgage this lease and may not grant
licenses, commissions, or other rights of occupancy to all or any part of the
Leased Premises without Lessor’s prior written approval which shall not be
unreasonably withheld. Sublessee’s financial strength, reputation, personnel,
and length of sublease or assignment shall be important factors in Lessor’s
approval. Subject to the following paragraph, sale, transfer, or merger of the
majority of the voting shares or voting partnership interests in Lessee (if a
corporation or partnership) shall be considered an assignment; likewise for
issuance of treasury stock or admission of a new general partner. However, if
Lessor gives such approval, Lessor shall be entitled to, after subtracting any
costs incurred by Lessee in connection with such transfer, 50% of any excess
between Lessee’s rental per square foot under the lease and the rental per
square foot under the sublease or assignment. The foregoing is in consideration
of additional management performed or to be performed by Lessor under such
sublease or assignment. In addition to the foregoing, Lessor may charge Lessee a
one-time fee equal to $750 plus actual out-of-pocket expenses, for such
additional administrative, investigative, and management services. Violation of
this lease by sublessees or assignees shall be deemed a violation by Lessee.
Approval by Lessor of any sublease or assignment shall not release Lessee from
any obligation under this lease and shall not constitute approval for subsequent
subletting or assignment. Sublessees or assignees shall be liable for all of
Lessee’s obligations under this lease unless otherwise specified in writing.
Upon default by Lessee, any Sublessee shall pay all sublease rentals and other
sums due Lessor, direct to Lessor, to be credited against sums owed to Lessor by
Lessee under this lease. Unless otherwise agreed in writing, no sublease or
assignment shall be valid unless (1) a copy of this lease is attached thereto,
(2) the sublessee or assignee agrees in writing to be liable for all of Lessee’s
obligations under this lease, and (3) Lessor’s written approval is attached to
the sublease or assignment. At any time, Lessor may, at Lessor’s option, release
Lessee from further liability for all or any portion of Lessee’s Office Space
that has been subleased or assigned to a third party; and Lessor may terminate
the lease to the extent that it applies to such space and enter into a new
direct lease with such assignee or sublessee.

Notwithstanding anything to the contrary set forth above, Lessee may, with prior
written notice to Lessor but without the prior written approval of Lessor and
without being subject to any of the provisions of the preceding paragraph,
sublet or assign this lease or grant licenses, commissions, or other rights of
occupancy to all or any part of the Leased Premises to the parent entity of
Lessee, to any affiliate or wholly owned subsidiary of either Lessee or its
parent entity, to any entity succeeding to substantially all of the assets of
Lessee as a result of a consolidation or merger, or to any entity to which all
or substantially all of the assets or voting capital stock of Lessee have been
sold or transferred (the foregoing shall collectively be referred to herein as a
“Permitted Transfer”). Any such sublessee or assignee shall be bound by all of
the terms, covenants and provisions set forth herein. Lessee (except in the
event of a merger where the assignee becomes the surviving entity) and such
sublessee or assignee shall be jointly and severally liable hereunder after any
such sublease or assignment.

16.1 Destruction by Fire or Other Casualty.

(a) Total destruction, rent abatement, and restoration. If Lessee’s Office Space
is totally damaged by fire or other casualty so that it cannot reasonably be
used by Lessee and if this lease is not terminated as provided in subparagraph
(d) below, there shall be a total abatement of Lessee’s rent and Lessee’s
obligation to pay office building operating expenses until Lessee’s Office Space
is restored by Lessor and Lessee.

(b) Partial destruction, rent abatement, and restoration. If Lessee’s Office
Space is partially destroyed or damaged by fire or other hazard so that it can
be only partially used by Lessee for the purposes allowed in this lease and if
this lease is not terminated as provided in subparagraph (d) below, there shall
be a partial abatement of Lessee’s rent and Lessee’s obligation to pay office
building operating expenses which fairly and reasonably corresponds to the time
and extent to which Lessee’s Office Space cannot reasonably be used by Lessee.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 12

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

(c) Restoration. Lessor’s obligation to restore shall be limited to the
condition of the Leased Premises existing prior to the casualty. Lessor shall
proceed with diligence to restore. During restoration, Lessee shall continue
business to the extent practical in Lessee’s reasonable judgment.

(d) Lease termination. If Lessee’s Office Space or the office center is so badly
damaged that restoration and repairs cannot be completed within 6 months after
the fire or casualty, then this lease may be terminated as of the date of the
destruction by either Lessor or Lessee by serving written notice upon the other.
Termination notice must be delivered within 30 days after the casualty. If this
Lease is not so terminated and Lessor fails to diligently complete such
reconstruction within such 6 month period, Lessee may terminate this Lease by
giving written notice to Lessor at any time thereafter up until the date that
Lessor actually delivers the Leased Premises with all reconstruction completed
as evidenced by a certificate of occupancy for the common area and Lessee’s
Office Space, as applicable.

 

17.1 Condemnation.

If the Leased Premises or any material portion thereof, including any portion of
the parking lot is taken by condemnation and if the Leased Premises is thereby
reasonably rendered unusable for Lessee’s business use and activities, this
lease shall automatically terminate as of the date title vests in the condemning
authority pursuant to such taking or acquisition; and Lessor and Lessee shall be
relieved of all further obligations under this lease. Lessor shall be entitled
to recover from the condemning authority the full amount of Lessor’s interest in
this lease and in the property which is taken in condemnation; provided,
however, if Lessee is not in default hereunder on the day of taking or
acquisition by the condemning authority, Lessee shall be allowed to recover from
the condemning authority, at Lessee’s own expense, the value of Lessee’s
remaining leasehold interest and Lessee’s trade fixtures, if any, which are
taken in condemnation; but not otherwise. Lessee shall be responsible for
Lessee’s own attorney’s fees and for proving its own damages.

 

18.1 Default by Lessor.

Lessee shall be entitled to recover actual damages and terminate this lease if
(1) Lessor fails to pay any sum due and owing to Lessee within 7 days after
written demand from Lessee, or (2) Lessor remains in default on any other
obligation for 7 days after Lessee’s written demand for performance. However,
Lessor shall not be in default if Lessor promptly commences to cure such
noncompliance and diligently proceeds in good faith to cure same after receiving
written notice of such default. If taxes and utilities are not timely paid,
Lessee may pay same to the extent that it is necessary to avert foreclosure or
cutoff and Lessee shall be entitled to offset such amounts against base rent and
additional rent next due and owing. If Lessor fails to perform any covenant,
term or condition of this lease that Lessor is obligated to perform and, as a
consequence of such nonperformance, Lessee shall recover a money judgment
against Lessor, such judgment shall be satisfied only out of Lessor’s equity in
the property, which shall include any proceeds therefrom, and/or Lessee shall be
entitled to offset such amounts against base rent and additional rent next due
and owing. Lessor shall have no personal liability whatsoever for any
deficiency, and no other property or assets of Lessor shall be subject to levy,
execution or other enforcement procedures as a result of such judgment.

 

19.1 Default by Lessee.

If Lessee defaults, Lessor shall have any or all remedies set forth below.

(a) Definition of default. The occurrence of any of the following shall
constitute a default by Lessee: (1) failure to pay rent or any other sum due by
Lessee under this lease within 7 days after written demand therefor by Lessor;
(2) failure to vacate on or before the last day of the lease term, renewal term,
or extension period; (3) failure to pay rent in advance on a daily basis in the
event of unlawful holdover by Lessee; (4) intentionally deleted; (5) acquisition
of Lessee’s interest in the lease by a third party by judicial or non-judicial
process; or (6) failure to comply with any other provision of the lease
(including rules) if such failure to comply is not cured as soon as possible
after delivery of written notice by Lessor to Lessee. However, Lessee shall not
be in default under subclause (6) above if Lessee promptly commences to cure
such noncompliance and diligently proceeds in good faith to cure same after
receiving written notice of such default.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 13

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

(b) Utilities and services. If Lessee is in default for nonpayment of rent or
other sums due and if Lessee fails to pay same in full within 3 days after
Lessor hand delivers to Lessee or to Lessee’s representative written notice of
Lessor’s intent to terminate utilities or services which are furnished by
Lessor, then Lessor may terminate such utilities or services after such 3-day
notice period, without further notice, if permitted under applicable law.
Lessor’s right to terminate such utilities or services shall occur automatically
and without notice if Lessee’s rent is accelerated under subparagraph (d) below.

(c) Intentionally Deleted.

(d) Acceleration. If (i) Lessee is in default for nonpayment of rent or other
sums due hereunder (i.e. – after the expiration of the 7-day period referred to
in Section 19.1(a)(1), above), and if Lessee fails to pay the same in full
within 3 business days after Lessor delivers to Lessee a written notice of
Lessor’s intent to accelerate in accordance with paragraph 29.1, or (ii)Lessee
is lawfully evicted or properly “locked out” under Texas law in the event of a
default which remains uncured after the expiration of any applicable notice and
cure period, all remaining base rents for the remainder of the lease term shall
be accelerated immediately and automatically, without demand or notice provided
that (i) Lessor shall take commercially reasonable efforts to mitigate its
damages as provided in subsection (g) below, and (ii) any rents received from a
replacement tenant shall reduce Lessee’s obligations hereunder. Such
acceleration rights are in consideration of the rentals for the entire term
being payable in monthly installments rather than in one lump sum at the
beginning of the lease term.

(e) Termination of possession. If Lessee is in default as defined in
subparagraph (a) above which default remains uncured following the expiration of
the notice and cure period set forth in subsection (a) above, and if Lessee
remains in default for 3 days after Lessor gives notice of such default to
Lessee, Lessor may (with or without demand for performance) terminate Lessee’s
right of possession by giving one day’s written notice to vacate; and Lessor
shall be entitled to immediate possession without termination of Lessee’s
obligations under the lease. Lessor’s repossession shall not be considered an
election to terminate this lease unless written notice of such intention to
terminate is given to Lessee by Lessor. Repossession may be by voluntary
agreement or by eviction lawsuit. Commencement of an eviction lawsuit shall not
preclude other Lessor remedies under this lease or other laws.

(f) Reletting costs. If Lessee is in default under this lease and if Lessor
terminates Lessee’s right of possession without terminating this lease and
Lessee’s space is released, Lessee shall pay upon Lessor’s demand the following:
(1) all costs of reletting (which in no event shall be less than one month’s
rent), including leasing commissions, rent concessions (whether in the form of
assuming or buying out lease remainders elsewhere, free rent for a period of
time, or reduced rental rates), utilities during the vacancy, advertising costs,
administrative overhead, and all costs of repair, remodeling, or redecorating
for replacement tenants in Lessee’s Office Space, (2) all rent and other
indebtedness due from Lessee to Lessor through the date of termination of
Lessee’s right of possession, and (3) all rent and other sums required to be
paid by Lessee during the remainder of the entire lease term, subject to the
acceleration paragraphs above.

(g) Mitigation by Lessor. Upon eviction or termination of possession without the
lease being terminated by Lessor, Lessor shall make reasonable efforts to relet
the Leased Premises. After deduction of reasonable expenses incurred by Lessor,
Lessee shall receive credit for any rentals received by Lessor through reletting
the Leased Premises during the remainder of the lease term or renewal or
extension period. Such deductible expenses may include real estate commissions,
attorney’s fees, and all other expenses in connection with reletting. Lawsuit to
collect amounts due by Lessee under this lease may be brought from time to time
on one or more occasions without the necessity of Lessor’s waiting until the
expiration of the lease term. If judgment for accelerated rents is recovered,
Lessor shall give credit against such judgment for subsequent payments made by
Lessee and subsequent rentals received by Lessor from other tenants of Lessee’s
Office Space, less lawful deductions and expenses of reletting.

(h) Termination of lease. Lessor may terminate this lease (as contrasted to
termination of possession rights only) upon default by Lessee which remains
uncured following any applicable notice and cure periods therefor or at any time
after Lessor’s lawful re-entry or repossession following default by Lessee which
remains uncured following any applicable notice and cure periods therefor.
Lessor’s agents have authority to terminate the lease only by written notice
given pursuant to paragraph 29.1.

(i) Damages. In addition to other remedies, Lessor may recover actual damages
incurred.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 14

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

20.1 Lien for Rent.

(a) Notwithstanding anything to the contrary in this lease, Lessor’s landlord
lien (statutory or otherwise) shall be subordinate to any existing security
interest and any future purchase money security interests on Lessee’s personal
property. Lessor shall cooperate in signing lien subordinations in accordance
with the foregoing. Any lien subordination shall be on forms reasonably
acceptable to Lessor.

(b) Subject to the limitations of subparagraph (a) above, Lessee gives to Lessor
a contractual lien on all of Lessee’s property which may be found on the Leased
Premises to secure payment of all monies and damages owed by Lessee under the
lease to the extent owned by Lessee. Such lien also covers all insurance
proceeds on such property. Lessee shall not remove such property while rent or
other sums remain due and unpaid to Lessor and such property shall not be
removed until all Lessee’s obligations under the lease have been complied with.
This lien is in addition to Lessor’s statutory lien under Section 54.021 of the
Texas Property Code. If Lessee is in default for nonpayment of rent or any other
sums due by Lessee which remains uncured following any applicable notice and
cure periods therefor, Lessor’s representatives may peacefully enter the Leased
Premises and remove and store all property. If Lessor removes any property under
this lien, Lessor shall leave the following information in a conspicuous place
inside Lessee’s Office Space: (1) written notice of exercise of lien, (2) a list
of items removed, (3) the name of Lessor’s representative who removed such
items, and (4) the date of such removal. Lessor shall be entitled to reasonable
charges for packing, removing, or storing abandoned or seized property, and may
sell same at public or private sale (subject to any properly recorded chattel
mortgage or recorded financing statement) after 30 days’ written notice of time
and place of sale is given to Lessee by certified mail, return receipt
requested. Upon request by Lessor, Lessee shall acknowledge the above lien
rights by executing a UCC-1 form or similar form reflecting same.

 

21.1 Attorney’s Fees, Interest, and Other Expenses.

If Lessee or Lessor is in default and if the nondefaulting party places the
lease in the hands of an attorney in order to enforce lease rights or remedies,
the nondefaulting party may recover reasonable attorney’s fees from the
defaulting party even if suit has not been filed. In any lawsuit enforcing lease
rights, the prevailing party shall be entitled to recover reasonable attorney’s
fees from the nonprevailing party, plus all out-of-pocket expenses. Trial shall
be to judge only. All delinquent sums due by Lessor or Lessee shall bear
interest at the maximum lawful rate of interest, compounded annually, not to
exceed 12%, from date of default until paid, plus any late payment fees. Late
payment fees as set forth in paragraph 3.2 shall be considered reasonable
liquidated damages for the time, trouble, inconvenience, and administrative
overhead expense incurred by Lessor in collecting late rentals, such elements of
damages being uncertain and difficult to ascertain. Late payment fees shall not
be liquidated damages for attorney’s fees or for Lessor’s loss of use of such
funds during the time of delinquency.

 

22.1 Nonwaiver.

The acceptance of monies past due or the failure to complain of any action,
nonaction, delayed payment, or default, whether singular or repetitive, shall
not constitute a waiver of rights or obligations under the lease. Lessor’s or
Lessee’s waiver of any right or any default shall not constitute waiver of other
rights, violations, defaults, or subsequent rights, violations, or defaults
under this lease. No act or omission by Lessor or Lessor’s agents shall be
deemed an acceptance or surrender of the Leased Premises, and no agreement by
Lessor to accept a surrender of the Leased Premises shall be valid unless it is
in writing and signed by a duly authorized agent of Lessor.

 

23.1 Building Rules.

Lessor’s rules for the office building are attached as Exhibit F-2 and are
subject to reasonable change if the changes are applicable to all tenants of the
office building. Separate parking rules are contained in paragraph F-1. Lessee
agrees to provide a copy of the Office Building Rules (Exhibit F-2) to each of
Lessee’s employees.

 

24.1 Transfer of Ownership by Lessor.

If Lessor transfers ownership of the office building (other than as security for
a mortgage) and if Lessor has delivered to the transferee all of Lessee’s
security deposits and any prepaid rents, Lessor shall be released from all
liability under the lease; and such transferee shall become liable as Lessor.
Such right to be released of liability shall accrue to subsequent owners only if
such transfer is in good faith and for consideration.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 15

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

25.1 Mortgages.

Unless otherwise provided in this lease, Lessee shall subordinate and attorn to
mortgage liens now or hereafter on the office building. Lessee agrees to
execute, from time to time, documentation therefor which is necessary in the
reasonable judgment of Lessor. Other than the provisions already set forth in
this lease, there are no special lease provisions which are required by
lienholders of the office building. This lease shall be subordinate to all
existing and future mortgages; provided that so long as Lessee is not in default
of its obligations under this Lease beyond any applicable notice and cure
periods, such mortgagee, its successors or assigns shall not disturb Lessee’s
occupancy and use of the Leased Premises. However, such mortgagees may at any
time subordinate their lien to this lease by filing a subordination notice in
the county real property records without necessity of notice to Lessee. Lessee
waives and holds any mortgagee or holder of a security interest harmless from
all claims of Lessee against Lessor arising prior to such mortgagee succeeding
to the Lessor’s ownership interest in the property.

 

26.1 Surrender of Premises.

When Lessee moves out, Lessee shall surrender Lessee’s Office Space in the same
condition as on the date of lease commencement by Lessee (as changed or improved
from time to time in accordance with this lease), less ordinary wear and
casualty loss. Removal of property from the Leased Premises is subject to
paragraph 14.1. Upon surrender, Lessee shall provide Lessor with all of Lessee’s
keys, access codes and cards to the Leased Premises and the combination to all
safes and vaults, if any in the Leased Premises.

 

27.1 Holding Over.

If Lessee remains in possession of the Leased Premises after the expiration or
mutually-agreed termination date of the lease, without the execution by Lessor
and Lessee of a new lease or a renewal or extension of the lease, then
(1) Lessee shall be deemed to be occupying the Leased Premises as a
tenant-at-sufferance on a daily basis, subject to all obligations of the lease,
(2) Lessee shall pay rent for the entire holdover period at one hundred fifty
percent (150%) of the then-current rental rate (3) Lessee shall be subject to
all other remedies of Lessor as provided in paragraph 19.1, (4) Lessee shall
indemnify Lessor for actual damages, including lost rentals, storage expenses,
and attorney’s fees, and (5) at Lessor’s sole option, Lessee may extend the
lease term for a period of one month at the then current rental rates for the
office building, as reasonably determined by Lessor, by hand delivering written
notice to Lessee or to Lessee’s Office Space while Lessee is holding over.
Holdover rents shall be immediately due on a daily basis and delinquent without
notice or demand; and the prior written notice and waiting period requirements
of this lease shall not be necessary in order for Lessor to exercise remedies
thereunder.

 

28.1 Signs and Building Name.

Except for standard suite signage and building directory listings, there shall
be no signs, symbols, or identifying marks on or in the building, halls,
elevators, staircases, entrances, parking areas, landscape areas, doors, walls,
or windows without prior written approval of Lessor. If the lease term is less
than twelve (12) months, the cost of initial suite signage for Lessee’s space
and initial directory strips shall be at Lessee’s expense. All signs or
lettering shall conform to the sign and lettering criteria established by
Lessor. Unless otherwise stated in the rules, suite signage and building
directory changes shall be done exclusively by Lessor and at Lessee’s expense.
Lessor may remove all unapproved signs without prior notice to Lessee and at
Lessee’s expense. Lessor may change the name of the building upon six months’
written notice to Lessee.

 

28.2 Intentionally deleted.

 

29.1 Notices.

Whenever written notice is required or permitted under this lease, such notice
shall be in writing and shall be either (a) hand delivered personally to the
party being notified, or (b) delivered at such party’s mailing address by
certified mail, return receipt requested, postage prepaid or reputable overnight
courier. The mailing address of Lessor shall be the address to which Lessee
normally mails or delivers the monthly rent unless Lessor notifies Lessee of a
different address in writing. The mailing address of Lessee shall be Lessee’s
Office Space under this lease; provided that a copy is also provided directly to
Bankrate, Inc., 11760 US Highway One Suite 200, North Palm Beach., FL 33408
ATTN: Bruce Zanca and Gunster, Yoakley & Stewart, P.A., 450 East Las Olas Blvd.,
Suite 1400, Fort Lauderdale, FL 33301, Attn: Danielle DeVito-Hurley, Esq.
However, if Lessee moves out, it shall be Lessee’s last address known by Lessor.
Hand delivered notice is required only when expressly required in the lease.
Notice by noncertified mail is sufficient if actually received by the addressee
or an employee or agent of addressee. The term “notice” shall be inclusive of
notices, billings, requests, and demands. Attorneys shall be authorized to give
and receive notices on behalf of their respective clients.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 16

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

30.1 Estoppel Certificates.

From time to time, upon 20 days’ prior written request from Lessor, Lessee shall
execute and deliver to Lessor the estoppel certificate attached as Exhibit G.
The form in Exhibit G may be changed as reasonably required by a prospective
purchaser or lender. If any statement in the estoppel certificate form is
contrary to the facts existing at the time of execution of such form, Lessee may
correct same before signing. Reasonable modifications in the form may be made as
requested by a prospective lienholder or purchaser. The estoppel certificate may
be conclusively relied upon by Lessor and by any prospective lienholder or
purchaser of the Leased Premises. If Lessee fails to comply with the foregoing
by the end of such 20-day period, it shall be conclusively presumed that
(1) this lease is in full force and effect without any subleases or assignments
and is unamended or modified except for amendments verified by affidavit of
Lessor to the prospective lienholder or purchaser, (2) no rents, security
deposits, or other charges have been prepaid, (3) the statements contained in
the estoppel certificate form (Exhibit G) are correct, (4) there are no uncured
defaults by Lessor, (5) Lessee has no right of offset or rescission, and (6) any
prospective purchaser or lienholder may conclusively rely on such silence or
noncompliance by Lessee and may conclusively assume no Lessor defaults within
the 120 days following Lessee’s receipt of Lessor’s request for an estoppel
certificate.

 

31.1 Successors.

This lease shall bind and inure to the benefit of the parties, any guarantors of
this lease, and their respective successors and assigns.

 

31.2 Leasing Agent Commissions.

No leasing commission shall be due by Lessor to any leasing agent unless in
writing. Commission agreements executed by Lessor shall be binding on subsequent
building owners if the tenant of the lease in question is in possession at the
time of transfer of building ownership. Lessor shall indemnify, defend and hold
harmless Lessee from and against any claims arising from Lessor’s failure to pay
any sums due under any commission agreement executed by Lessor in connection
with this Lease.

 

32.1 Building Operating Expense.

In addition to the monthly base rent in paragraph 2.1, Lessee shall pay
additional rent on a monthly basis, equivalent to Lessee’s prorata share of
actual building operating expenses as per Exhibit C which exceed the actual
building operating expenses for the base year 2013. Lessee’s responsibility for
payment of building operating costs shall be subject to the expense stop
referred to in Basic Lease Information #8. “Building” includes multiple
buildings in a building complex if they are operated as a single office building
complex (provided that Lessee’s prorata share shall be adjusted to reflect the
rentable square footage of the Leased Premises divided by the rentable square
footage of all of the buildings in the building complex).

 

33.1 Representations and Warranties by Lessor.

Lessor warrants that Lessor is the sole owner of the land and improvements
comprising the office building and that Lessor has full right to enter into this
lease. Lessor’s duties and warranties are limited to those expressly stated in
this lease and shall not include any implied duties or implied warranties, now
or in the future. No representations or warranties have been made by Lessor
other than those expressly contained in this lease.

 

34.1 Representations and Warranties by Lessee.

Lessee warrants to Lessor that (1) the financial statements of Lessee heretofore
furnished to Lessor are true and correct to the best of Lessee’s knowledge,
(2) there has been no significant adverse change in Lessee’s financial condition
since the date of the financial statements, (3) the financial statements fairly
represent the financial condition of Lessee upon those dates and at the time of
execution hereof, (4) there are no delinquent taxes due and unpaid by Lessee,
and (5) Lessee and none of the officers or partners of Lessee (if Lessee is a
corporation or partnership) have ever declared bankruptcy. Lessee warrants that
Lessee has made no material misrepresentation or material omission of facts
regarding Lessee’s financial condition or business operations. All financial
statements must be dated and signed by Lessee. Lessee acknowledges that Lessor
has relied on the above information furnished by Lessee to Lessor and that
Lessor would not have entered into this lease otherwise.

 

35.1 Place of Performance.

Unless otherwise expressly stated in this lease, all obligations under this
lease, including payment of rent and other sums due, shall be performed in the
county where the office building is located, at the address designated from time
to time by Lessor.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 17

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

36.1 Miscellaneous.

This lease contains the entire agreement of the parties. NO OTHER WRITTEN OR
ORAL PROMISES OR REPRESENTATIONS HAVE BEEN MADE, AND NONE SHALL BE BINDING. This
lease supersedes and replaces any previous lease between the parties on Lessee’s
Office Space, including any renewals or extensions thereunder. Except for
reasonable changes in written rules, this lease shall not be amended or changed
except by written instrument, signed by both Lessor and Lessee. LESSOR’S AGENTS
DO NOT AND WILL NOT HAVE AUTHORITY TO (1) MAKE EXCEPTIONS, CHANGES OR AMENDMENTS
TO THIS LEASE, OR FACTUAL REPRESENTATIONS NOT EXPRESSLY CONTAINED IN THIS LEASE,
(2) WAIVE ANY RIGHT, REQUIREMENT, OR PROVISION OF THIS LEASE, OR (3) RELEASE
LESSEE FROM ALL OR PART OF THIS LEASE, UNLESS SUCH ACTION IS IN WRITING AND
SIGNED BY BOTH PARTIES TO THIS LEASE. Multiple lessees shall be jointly and
severally liable under this lease. Notices, requests, or agreements to, from, or
with one of multiple lessees shall be deemed to be to, from, or with all such
Lessees. Under no circumstances shall Lessor or Lessee be considered an agent of
the other. Nonsubstantial errors in space footage calculations shall entitle the
parties to correct the rental figures in the lease and adjust rentals previously
paid to present Owner accordingly, but not to terminate the lease. The lease
shall not be construed against either party more or less favorably by reason of
who drafted the lease or changes in the lease. Texas law applies. If any date of
performance or exercise of a right ends on a Saturday, Sunday, or state holiday,
such date shall be automatically extended through the next business day. Time is
of the essence; and all performance dates, time schedules, and conditions
precedent to exercising a right shall be strictly adhered to without delay
except where otherwise expressly provided. If any provision of this lease is
invalid under present or future laws, the remainder of this lease shall not be
affected.

 

37.1 Special Conditions.

Additional provisions of this lease are set forth in Exhibit J.

 

38.1 Exhibit List.

The exhibits attached to this lease are listed below. All exhibits are a part of
this lease except for those which have been lined out or which have been shown
below as omitted.

 

Exhibit A      Floor Plan of Lessee’s Office Space (paragraph 1.1) Exhibit B
     Legal Description of Office Building (paragraph 1.1) Exhibit C     
Building Operating Expense Passthrough Calculations (paragraphs 2.1 and 32.1)
Exhibit D      Acknowledgment of Lease (paragraph 4.2) Exhibit E     
Construction by Lessor (paragraph 5.1) Exhibit E-1      Space Plan Exhibit F-1
     Parking Rules (paragraphs 9.2 and 23.1) Exhibit F-2      Building Rules
(paragraph 23.1) Exhibit G      Estoppel Certificate (paragraph 30.1) Exhibit H
     Lease Guaranty (paragraph 37.1) Exhibit I      Corporate Resolution
Authorizing Lease or Guaranty (paragraphs 37.1 and 39.1) Exhibit J      Special
Conditions (paragraph 37.2) Exhibit K      Hazardous Materials Statement Exhibit
L      Acknowledgment of Receipt of Agency Disclosure

39.1 Lease Dates and Authority to Sign.

The “identification” date of this lease is the 21st day of January 2013 (the
same date as at the top of Basic Lease Information). The “effective date” on
which this lease becomes binding is the date on which the lease has been signed
by Lessor, Lessee, and any guarantors. The names and signatures of all parties
are shown below; and all persons signing have been duly authorized to sign. IF
LESSEE IS A CORPORATION, A CORPORATE RESOLUTION AUTHORIZING LESSEE TO EXECUTE
THIS LEASE IS ATTACHED AS EXHIBIT I. Corporate seals are unnecessary under Texas
law.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 18

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

LESSOR     LESSEE

ECHELON HOLDINGS, LTD.

   

Bankrate, Inc.

Printed name of company or firm (if applicable)     Printed name of company or
firm (if applicable)

JOEL SHER

   

 

Printed name of person signing     Printed name of person signing

 

   

 

Signature     Signature

VICE PRESIDENT, AUSTIN ECHELON, INC.,

GENERAL PARTNER

ECHELON HOLDINGS, LTD.

   

 

Title of person signing (if applicable)     Title of person signing (if
applicable)

 

   

 

Date signed (Please initial all pages and exhibits)     Date signed (Please
initial all pages and exhibits)

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 19

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit A: Floor Plan of Lessee’s Office Space

(see paragraph 1.1 of lease)

The parties agree that the floor plan below is a true and correct diagram of
Lessee’s Office Space referred to in paragraph 1.1.

Echelon IV, Suite 400

18,335 RSF

 

 

 

LOGO [g553966ex10_23pg20.jpg]

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 20

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit B: Legal Description of Office Building

by lot, block, subdivision, and county or

by metes and bounds description

(see paragraph 1.1 of lease)

ECHELON IV:

Lot 1 of The Echelon, Section 3, an addition in Travis County, Texas, as
recorded in Volume 84, Page 151B, Plat records of Travis County, Texas.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 21

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit C: Building Operating Expense Passthrough Calculations

(see paragraphs 2.1 and 32.1 of lease)

Page One of Two

(a) “ESTIMATED” PRORATA BUILDING OPERATING EXPENSES. On or before the beginning
of each calendar year, Lessor shall calculate the estimated building operating
expenses for that calendar year, according to the criteria in subparagraph
(c) below. One-twelfth of Lessee’s prorata share of estimated building operating
expenses which are in excess of any expense stop shall be due on the first of
each month as additional rent.

(b) YEAR-END ADJUSTMENT FOR OVERPAYMENT OR UNDERPAYMENT BY LESSEE BECAUSE OF
DIFFERENCES BETWEEN “ESTIMATED” AND “ACTUAL” BUILDING OPERATING EXPENSES. After
each calendar year of the lease term and renewal or extension periods, Lessor
shall determine the actual building operating expenses for that calendar year.
If it is then determined that actual building operating expenses were less than
estimated expenses and that Lessee’s monthly payments of estimated expenses over
Lessee’s expense stop figure were too much, Lessor shall promptly credit to
Lessee the excess amount paid by Lessee (or promptly refund the difference to
Lessee following the expiration or earlier termination of the Lease for reasons
other than following a default by Lessee). If it is determined that actual
building operating expenses were more than estimated expenses and that Lessee’s
monthly payments of estimated expenses over Lessee’s expense stop figure were
insufficient, Lessor shall invoice Lessee for the amount of Lessee’s
underpayment. Payment thereof shall be due within thirty (30) days following
delivery of invoice to Lessee. Payment may be made prior to or with the next
scheduled rental payment, but not later. The foregoing calculations and
adjustments may also be made one or more times during the calendar year, at
Lessor’s option.

(c) DEFINITION OF BUILDING OPERATING EXPENSES. Building operating expenses for
each calendar year shall include: all ad valorem taxes, assessments and related
government charges becoming due on the building and on-site personal property
used in operation of the building in such period; utilities; insurance premiums
for fire, extended coverage, vandalism, and liability on the building and
personal property used in building management; landscape expenses; janitorial
expenses; window cleaning; supplies; painting, roof repairs, window replacement,
and other maintenance expenses; licenses; permits; advertising; maintenance
salaries and bonuses; payroll taxes; management office overhead and management
fees; and all other managerial, administrative and operating expenses which are
reasonably related to the operation of the building and utilities serving same.
No such category shall include more than 12 months’ worth of expenses. Building
operating expenses shall also include the following improvements if amortized
over the useful life of such improvements for IRS purposes together with
interest at 12% per annum on the unamortized cost: (i) improvements to reduce
operating expenses, (ii) improvements required by governmental agencies
following completion of the building, and (iii) carpeting, floor covering,
draperies, and wall coverings for the common areas of the building. Building
operating expenses shall be calculated on an accrual basis in accordance with
generally accepted accounting principles, consistently applied. The word
“building” as referred to above shall include the building, parking areas,
parking garage (if any), and common areas.

Building operating expenses shall not include: principal and interest payments
on mortgages; depreciation or improvements which IRS requires to be depreciated
(except as provided above); expenses of repairing damage of the type normally
covered by fire, vandalism, flood, and EC insurance; any expense paid or
reimbursed from insurance proceeds; costs of repairing damage for which Lessor
is entitled to reimbursement from others; remodeling costs for new or existing
tenants; common area improvements or personal property required by other tenants
to be made, purchased, or furnished to such tenants; utility and air
conditioning or heating costs or other expenses which are separately billed to
specific tenants; franchise and income taxes of Lessor; leasing commissions;
expenses of marketing vacant space in the building; legal fees; structural
repairs to roof, foundation, and walls; asbestos removal; and installation of
sprinklers, fire alarms, and smoke detector systems.

If utilities and taxes included in “Building Operating Expense” are not payable,
billed or otherwise due so as to allow an accurate calculation of said factors
annually, then Lessor, in its reasonable discretion, may estimate and prorate
said expenses on an annual basis, and said factors shall be properly adjusted by
Lessor when they actually become due and payable. Otherwise, expenses must be
supported by invoices and actually paid.

(d) DEFINITION OF PRORATA SHARE. Lessee’s prorata share of estimated and actual
building operating expenses is the percentage result of dividing “Lessee’s
rentable area” (which is set forth in Basic Lease Information #4) by the total
rentable area in the entire building.

(e) DELAY IN IMPLEMENTATION. At Lessor’s option, adjustments may be delayed.
Lessor’s delay in implementing such adjustments shall not waive Lessor’s right
thereto, and the most recent monthly rental figures shall continue to be

 

EXHIBIT C (cont’d)

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 22

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Page Two of Two

 

paid during such delay. If Lessor delays in timely calculating adjustments, such
adjustments shall be retroactive to the respective date on which Lessor had a
right to make such adjustment; and such delayed rent adjustments shall become
due within thirty (30) days following written notice to Lessee.

(f) EXAMINATION OF RECORDS. Upon reasonable notice to Lessor in writing, Lessee
may examine or audit Lessor’s accounting records for building operating expenses
for the year immediately preceding and other data used in calculating additional
rents or rent adjustments. Examination or audit of building operating expenses
for a particular year may be conducted no later than 180 days after Lessee’s
receipt of a reconciliation notice or statement of building operating expenses
for that year. If not examined or audited within the 180-day period, such
reconciliation shall be deemed as accepted and agreed to by all parties. All
costs and expenses of the examination or audit shall be paid by Lessee unless
the same shows that Lessor overstated building operating expenses for the
audited year by more than five percent (5%), in which case Lessor shall pay all
reasonable costs and expenses of the examination or audit

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 23

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit D: Acknowledgement of Lease

Page One of Two

(TO BE SIGNED AT MOVE-IN)

The undersigned parties acknowledge that the lease described below is in full
force and effect and that Lessee has taken possession of the space.

 

Date of lease:   

January 21, 2013

   Lessor:   

Echelon Holdings, Ltd.

   Lessee:   

Bankrate, Inc.

   Guarantor:   

Bankrate, Inc.

   Building name:   

Echelon IV

   Suite No.:   

400

   Building address:   

9430 Research Blvd.

   City/County/State/Zip:   

Austin / Travis / Texas / 78759

   Legal description of property:   

See Exhibit B of Lease

  

The commencement date, annual anniversary date, and ending date of the initial
lease term as defined in paragraph 4.1 of above lease are as follows:

 

Commencement date (month, day, year):   

August 1, 2013

Annual Anniversary date (month, day):   

December 1

Ending date (month, day, year):   

November 30, 2018

The parties acknowledge that the lease has not been amended or modified and that
this acknowledgment may be filed of record with the Texas Secretary of State or
the county where the building is located in order to record (1) Lessee’s
possession rights to the Leased Premises, and (2) Lessor’s contractual landlord
lien rights over all personal property therein and any security deposit posted
by Lessee. The entire lease is hereby affirmed and incorporated herein. The
lease will cease to be an encumbrance to Lessor’s title if Lessor files an
affidavit of record, stating that Lessee no longer occupies the premises and
that Lessee’s right of possession has been lawfully terminated.

 

LESSOR     LESSEE (To be signed at move-in)     (To be signed at move-in)

ECHELON HOLDINGS, LTD.

   

BANKRATE, INC.

Printed name of company or firm (if applicable)     Printed name of company or
firm (if applicable)

JOEL SHER

   

 

Printed name of person signing     Printed name of person signing

 

   

 

Signature     Signature

VICE PRESIDENT, AUSTIN ECHELON, INC.,

GENERAL PARTNER

ECHELON HOLDINGS, LTD.

   

 

Title of person signing (if applicable)     Title of person signing (if
applicable)

 

   

 

Date signed     Date signed

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 24

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

EXHIBIT D (cont’d)

Page Two of Two

 

 

STATE OF TEXAS

COUNTY OF                     

This instrument was acknowledged before me on                      by
                                         on behalf of the above stated LESSOR
and in the above stated capacity.

 

 

Notary Public for the State of Texas

Printed name of notary  

 

My commission expires  

 

STATE OF TEXAS

COUNTY OF                     

This instrument was acknowledged before me on                      by
                                         on behalf of the above stated LESSEE
and in the above stated capacity.

 

 

Notary Public for the State of Texas

Printed name of notary  

 

My commission expires  

 

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 25

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit E: Construction by Lessor

(see paragraph 5.1 of lease)

 

Lessor   

Echelon Holdings, Ltd.

Lessee   

Bankrate, Inc.

Date of lease   

January 21, 2013

Office Space   

400

Building name / address   

Echelon IV / Austin, Texas 78759

 

1. Interior Improvements.

Reference herein to “Interior Improvements” shall include all work to be done in
Lessee’s Office Space pursuant to the Interior Improvements Plans (defined in
paragraph 2 below), including, but not limited to, partitioning, doors,
ceilings, floor coverings, wall finishes (including paint, wallpaper, fabric and
all other coverings), electrical (including lighting, switching, telephones,
outlets, etc.), computer cabling and phone wiring, plumbing, heating,
ventilating and air conditioning, fire protection, cabinets, and other millwork,
and any other improvements required by Lessee which are specifically included in
the Interior Improvements Plans. Lessor and Lessee hereby agree that unless
otherwise agreed to, the design architect for the Interior Improvements will be
STG Architects (the “Interior Design Architect”) and the general contractor for
the construction of the Interior Improvements will be mutually selected by
Lessee and Lessor (the “Contractor”).

 

2. Interior Improvements Plans.

Attached hereto as Exhibit E-1 is Lessee’s space plan and materials and finishes
for the layout and construction of Interior Improvements in Lessee’s Office
Space, which has been approved by Lessor and Less ee(the “Space Plan”). Interior
Design Architect shall prepare final working drawings and specifications for the
Interior Improvements based on the Space Plan and submit the same to Lessee for
Lessee’s approval by no later than March 18, 2013. Such final working drawings
and specifications are referred to herein as the “Interior Improvements Plans”.
A copy of the Interior Improvements Plans, and each revised version thereof,
shall also be submitted to Lessor for Lessor’s reasonable approval
simultaneously with submission to Lessee. Lessee and Lessor shall promptly
review each version of the Interior Improvements Plans and deliver any comments
to the Interior Design Architect expeditiously, and in no event later than five
(5) days after receipt of the same. So long as the Interior Improvements Plans
are substantially consistent with the Space Plan, the Interior Improvements
Plans shall be finally approved by Lessee and Lessor not later than March 31,
2013. After final approval of the Interior Improvements Plans by Lessor and
Lessee, Lessor shall promptly solicit at least three (3) bids for the
construction of the Interior Improvements and Lessor and Lessee shall promptly
and in no event later than 2 business days following receipt of the third bid,
mutually select the Contractor. Interior Design Architect shall promptly submit
the Interior Improvement Plans to the appropriate governmental body for plan
checking and issuance of a building permit. Lessor and Lessee agree that, as
part of the contract price, Contractor shall be obligated to restore and/or
reconnect any existing lines or cabling that are cut or disconnected during
construction as Lessee intends to utilize the same. The Interior Design
Architect, with Lessee’s cooperation, shall cause to be made to the Interior
Improvements Plans any changes necessary to obtain the building permit. Lessor’s
approval of the Interior Improvements Plans shall create or impose no liability
or responsibility on Lessor for their completeness, design sufficiency or
compliance with all applicable laws, rules and regulations of governmental
agencies or authorities. Lessee shall work together with the Interior Design
Architect, Lessor and the Contractor diligently to finally approve the Interior
Improvements Plans and the final pricing for the construction of the Interior
Improvements not later than April 30, 2013. For purposes of Section 4.1 of the
Lease regarding Lessee Delays, Lessee will be held strictly to the foregoing
time periods and such time periods will not be tolled or extended due to
Lessee’s failure to finally approve the Interior Improvements Plans and the
final pricing for the construction of the Interior Improvements so long as the
same is substantially consistent with the Space Plan and the delay is not caused
by any failure of the Lessor, Interior Design Architect or Contractor in meeting
the above time periods.

 

3. Final Pricing and Drawing Schedule.

Concurrently with the plan checking, Lessor shall have prepared a final pricing
for Lessee’s approval, taking into account any modifications which may be
required to reflect changes in Interior Improvements Plans required by the city
or county in which the Leased Premises are located. After final approval of the
Interior Improvement Plans, no further changes

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 26

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

may be made thereto without the prior written approval from both Lessor and
Lessee, and then only after agreement by Lessee to pay any excess costs
resulting from the design and/or construction of such changes to the extent that
the total cost of the Interior Improvements exceeds the Allowance (hereinafter
defined).

 

4. Construction of Interior Improvements.

After the Interior Improvement Plans have been prepared and approved, the final
pricing has been approved, a building permit for the Interior Improvements has
been issued, the Contractor shall begin and thereafter diligently proceed with
the construction and installation of the Interior Improvements in accordance
with Interior Improvement Plans and consistent with local industry custom and
procedure. Lessor shall supervise the completion of such work (at no cost to
Lessee, it being agreed that Lessor shall provide construction management at no
cost to Lessee) and shall secure substantial completion of the work in a timely
manner. The cost of such work shall be paid as provided in Section 5 below.
Lessor shall not be liable for any direct or indirect damages as a result of
delays in construction beyond Lessor’s reasonable control arising as a result of
acts of God or delays by Lessee or Lessee’s agents or employees. Lessor’s work
shall be performed (a) in a good and workmanlike manner and free from defects,
(b) substantially in accordance with the plans attached hereto, and (c) in
compliance with all applicable laws, rules, regulations, permits and approvals.
All materials and equipment installed as part of Lessor’s work shall be of first
quality and at least equal to the applicable standards for the Building then
established by Lessor, and no such materials or equipment shall be subject to
any lien or other encumbrance. Lessee shall have the right to physically inspect
Lessor’s work prior to accepting possession on the Commencement Date and Lessor
shall cause the Contractor to promptly repair or complete any minor “punch-list”
items that are not complete as of such date; it being understood that Lessee
shall present all “punch-list” items in one (1) list.

 

5. Payment for the Interior Improvements.

Lessee shall be responsible for the entire cost of the design, construction and
permitting of the Interior Improvements. In order to defray a portion of the
cost of the Interior Improvements, however, Lessor hereby grants to Lessee an
“Allowance” in the amount of Two Hundred Twenty-Nine Thousand One Hundred
Eighty-Seven and 50/100 Dollars ($229,187.50), which is based on $12.50 per
rentable square foot within the Premises.

In the event that the cost of installing the Interior Improvements, as
established by the final pricing schedule agreed upon by Lessor and Lessee
pursuant to subparagraph 2 above, shall exceed the Allowance, the excess (the
“Excess”) shall be paid by Lessee to Lessor one-half ( 1/2) upon commencement of
the work and one-half ( 1/2) upon completion or occupancy by Lessee, whichever
is the earlier. Further, Lessor shall not be obligated to commence construction
of the Interior Improvements until Lessor is in receipt of payment of the first
 1/2 of such Excess. If the actual costs for construction of the Interior
Improvements are less than the above-referenced allowance, the Lessee will not
receive a credit for the unspent portion of the allowance.

Lessee may exchange up to the first four (4) months of abated rent and obtain
$28,526.67 in additional improvement allowance for each month of returned abated
rent.

If Lessee provides written notice prior to the Lease commencement date to Lessor
that Lessee agrees to increase the initial Lease Term Specified in Basic Lease
Information #6, then (i) the Allowance shall be increased by an additional
$0.20833 per rentable square foot for each additional month that Lessee agrees
to increase the initial Lease Term; (ii) Lessee shall continue to have the right
to exchange up to the first four (4) months of abated rent and obtain $28,526.67
in additional improvement allowance for each month of returned abated rent;
(iii) Lessee shall continue have the renewal option set forth on Exhibit J; and
(iv) Base Rent for each additional 12 months of increased Lease Term (or prorata
portion thereof) shall increase by $0.50 per rentable square foot for each
additional 12 month period (or prorate portion thereof).

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 27

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

EXHIBIT E-1: SPACE PLAN

Improvements:

 

LOGO [g553966ex10_23pg28.jpg]

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 28

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit F-1: Office Building Parking Rules

(see paragraph 9.2 of lease)

It is the desire of Lessor to maintain and operate the parking garage and
parking areas in an orderly manner. The following rules and regulations apply to
all tenants in the building and their agents, employees, family, licensees,
invitees, visitors, and contractors unless otherwise stated. Lessor reserves the
right to rescind these rules, make reasonable changes, or make other reasonable
rules and regulations for the safety, care, and cleanliness of the parking
garage, if applicable, and parking areas and for the preservation of good order.

1. TRAFFIC SIGNS. All persons parking in the parking areas and parking garage
shall observe posted signs and markings regarding speed, stop signs, traffic
lanes, reserved parking, no parking, parking stripes, etc.

2. LESSEE EMPLOYEE AND CUSTOMER PARKING. Lessees and their employees and
customers [ X ] may OR [    ] may not park without charge.

3. TRASH. All persons parking in the parking garage or parking areas shall
refrain from throwing trash, ashtray contents, or other debris on the garage
floor or parking areas.

4. FLAT TIRES. All vehicle owners and all persons parking in the parking garage
or parking areas shall be responsible for promptly repairing flat tires or other
conditions of the vehicle which cause unsightliness in the reasonable judgment
of Lessor.

5. REMOVAL OF UNAUTHORIZED VEHICLES. If vehicles are blocking driveways or
passageways or parked in violation of these rules and regulations or state
statutes, Lessor may exercise vehicle removal remedies under Article 6701g-1 and
6701g-2 upon compliance with statutory notice.

6. SECURITY. Lessor shall use reasonable diligence in the maintenance of
existing lighting in the parking garage or parking areas. Lessor shall have no
duty for additional lighting or any security measures in the parking areas,
including the parking garage.

7. PARKING OF EMPLOYEE VEHICLES. Lessor may from time to time designate specific
areas in which vehicles owned by Lessee and Lessee’s employees, sublessees,
assignees, licensees, and concessionaires shall be parked. Lessee shall use best
efforts to see that such vehicles are parked in such areas. Upon request by
Lessor, Lessee shall furnish Lessor a complete list of license numbers of all
vehicles operated by Lessee and the above listed persons. Lessor may charge
reasonable parking fees for such vehicles not parked in the designated areas.

8. PARKING OF TRUCKS AND DELIVERY VEHICLES. Without Lessor’s prior written
approval, no trailers or large trucks may be parked in the parking areas except
for temporary loading or unloading. Service and delivery vehicles may be parked
in loading zones only when necessary.

9. TIMELY PAYMENT OF PARKING RENT. If applicable, Lessee shall be entitled to
monthly parking rights in the parking garage only upon timely payment of the
then current monthly parking rent, in advance. Lessee may rent less than the
allowed number of spaces. Lessee may rent more than the allowed number of spaces
if available in the reasonable judgment of Lessor.

10. CONTROL DEVICES. Lessor reserves the right to install or utilize any
reasonable system of entry and exit control devices in marked loading areas.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 29

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit F-2: Office Building Rules

(see paragraphs 9.2 and 23.1 of lease)

Page One of Three

LESSEE AGREES TO PROVIDE A COPY OF THESE RULES TO EVERY EMPLOYEE

It is the desire of Lessor to maintain in the building the highest standard of
dignity and good taste consistent with comfort and convenience for all tenants.
Any action or condition not meeting this high standard should be reported
directly to the building manager. Cooperation by all tenants will be sincerely
appreciated. The following rules and regulations apply to all tenants in the
building and their agents, employees, family, licensees, invitees, visitors, and
contractors unless otherwise stated. Pursuant to paragraph 23.1 of the lease,
Lessor reserves the right to rescind these rules, make reasonable modification
thereto, and make other reasonable rules and regulations for the safety, care,
and cleanliness of the building and for the preservation of good order (so long
as such rescission, modification or promulgation of new rules is uniformly and
consistently applied to all tenants).

1. DELIVERIES AND MOVEMENT OF FURNITURE. Movement into or out of the building of
furniture, equipment shall be restricted to hours, stairways, and elevators
designated by Lessor. Unless Lessor notifies Lessee otherwise, only the freight
elevator may be used for such purposes, and such elevator may be used only
during regular business hours without prior approval of Lessor. All such
movement and delivery shall be under the supervision of the building manager and
carried out in a manner agreed between Lessee and the building manager, by
prearrangement. Prearrangement shall include time, method, routing, and any
limitations imposed for reasons of safety or nondisturbance of others. The hold
harmless and indemnification provisions of paragraph 12.3 shall apply to the
foregoing. Lessor may require that movement of furniture or equipment which
interferes with normal building traffic shall be made at hours other than normal
business hours.

2. OBSTRUCTION OF PASSAGEWAYS. None of the passageways, outside entries,
exterior doors, elevators, hallways, or stairways shall be locked or obstructed.
No rubbish, trash, litter, or materials of any nature may be emptied or thrown
into these areas. These areas may be used only for ingress and egress.

3. DOORS AND DOORLOCKS. When Lessee’s corridor doors are not in use, Lessee
shall use its best efforts to keep them closed on all floors where Lessee is a
partial tenant on the floor. No additional locks shall be placed on any doors in
Lessee’s Office Space without written consent of Lessor. Lessee shall not
change, alter, or replace locks provided by Lessor on doors in the building,
except with written permission of the building manager. All necessary keys shall
be furnished by Lessor, and Lessor shall be entitled to have a key for every
door in Lessee’s Office Space (excluding any vaults or safes). Lessee shall
surrender all keys upon termination of Lessee’s right of occupancy; and at such
time, Lessee shall give Lessor the combination to all vaults or combination
locks remaining in Lessee’s Office Space after surrender by Lessee.

4. SAFES. Safes and other heavy articles shall be carried onto the Leased
Premises only at such times and in such manner as prescribed by Lessor. Lessor
shall have the right to specify weight limitations and positioning of safes or
other heavy articles. Any damage done to the building by installation, presence,
or removal of a safe or other article owned or controlled by Lessee on the
Leased Premises, shall be paid for by Lessee.

5. REMOVAL OF FURNITURE. Removal of furniture or equipment from Lessee’s Office
Space shall require presentation of written authorization by an authorized
representative of Lessor. Security guards, watchmen, janitors, and other
building employees will have the right to challenge all persons leaving the
building with such items.

6. INSTALLATION AND REPAIR WORK. Lessee shall refer all contractors,
contractors’ representatives, and installation technicians who render any
service on or to Lessee’s Office Space, to the building manager for approval and
supervision before performance of any service. This provision shall apply to all
work performed in the building, including installation of telephones, electrical
lines, and other electrical devices where such installation affects the floors,
walls, woodwork, trim, windows, ceilings, mechanical equipment, or any other
part of the building. If Lessee desires telephone or other electronic
connections, Lessee shall notify Lessor; and Lessor shall then direct
installation servicemen as to where and how wires may be introduced. Without
such directions, no such installations shall be permitted.

 

EXHIBIT F-2 (cont’d)

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 30

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Page Two of Three

 

7. HAZARDOUS MATERIALS. Lessee shall not place or install, on the Leased
Premises or any part of the building, any explosive, gasoline, kerosene, oil,
acids, caustics, or any other inflammable, explosive, or hazardous materials
without written consent of the building manager. Lessee shall not operate
electric space heaters, stoves, engines, or other equipment not typical of an
office building without written consent of the building manager.

8. ENTRY BY LESSOR. Lessor shall have the right to enter for the purposes set
forth in paragraph 9.1 of the lease at all times subject to the terms set forth
in paragraph 9.1.

9. PLUMBING. Plumbing fixtures and appliances shall be used only for the
purposes for which they were constructed. No sweeping, rubbish, rags, or other
unsuitable materials may be thrown or placed in plumbing fixtures or appliances.
The cost of any stoppage or damage resulting from negligence or improper use of
these fixtures and appliances by Lessee or Lessee’s agents, employees, family,
invitees, licensees, or visitors shall be paid for by the Lessee.

10. WINDOWS. Lessee shall not allow windows within Lessee’s Office Space to be
opened at any time, except in emergencies. Nothing shall be thrown out of the
windows of the building or down the stairwells or other passages. Lessor
reserves the right to cause any or all windows of the building to be locked,
sealed, closed, or otherwise made inoperable, or to install permanent or
temporary screens thereon, and to include the cost thereof with the operating
expenses of the building.

11. THEFT AND DAMAGES. Lessor shall not be responsible for lost or stolen
personal property, equipment, money, or jewelry from Lessee’s Office Space or
from the public areas of the building, regardless of whether such loss occurs
when the area is locked against entry. Lessor will not be liable to Lessee, or
Lessee’s employees, customers, or invitees for any damages or losses to persons
or property caused by other Lessees in the building or for damages or losses
caused by theft, burglary, assault, vandalism, or other crimes. Lessor shall not
be liable for personal injury or loss of Lessee’s property from fire, flood,
water leaks, rain, hail, ice, snow, smoke, lightning, wind, explosions, or
interruption of utilities unless such injury or damage is caused by negligence
of Lessor. LESSOR STRONGLY RECOMMENDS THAT LESSEE SECURE LESSEE’S OWN INSURANCE
TO PROTECT AGAINST THE ABOVE OCCURRENCES.

12. ANIMALS. No birds, fowl, or animals (except guide dogs for handicapped
persons) shall be brought into or kept in or about the building or common areas.

13. BICYCLES AND OTHER VEHICLES. No bicycles, motorcycles, or similar vehicles
shall be allowed in the building. No trailers or large trucks may be parked in
the building parking areas except for temporary loading or unloading.

14. RESIDENTIAL USE. No sleeping, cooking (except that use of microwave ovens
and equipment for brewing coffee, tea, hot chocolate, and similar beverages is
permitted), clothes cleaning, or laundering is permitted on the Leased Premises
without written consent of Lessor.

15. INTOXICATION. Lessor reserves the right to exclude or expel from the
building any person who in the reasonable judgment of Lessor, is intoxicated or
under the influence of liquor or drugs, or who shall in any manner do any act in
violation of any rules of the building.

16. DISTURBANCES. Lessee shall not obstruct, disturb, or interfere with the
rights of other Lessees or occupants or in any way injure or annoy them. Lessee
shall not make any noises by any means which, in the reasonable judgment of
Lessor, are likely to disturb other Lessees or occupants of the building.

17. COMPLIANCE WITH SAFETY AND SANITATION LAWS. Lessee shall comply with all
laws relating to fire, safety, and sanitation, and shall comply with any
requirements of Lessor’s insurance company with respect to fire prevention,
safety standards, and sanitation.

18. CLEANING. Lessee shall not employ any person or persons without written
consent of Lessor, for the purpose of cleaning or maintaining of the Leased
Premises. Lessee shall cooperate with Lessor’s employees, agents, and cleaning
personnel in keeping Lessee’s premises neat and clean. Any special cleaning
requested by Lessee and performed by Lessor or Lessor’s employees, agents, or
contractors shall be paid for by Lessee.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 31

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

EXHIBIT F-2 (cont’d)

Page Three of Three

 

 

19. SOLICITING. Canvassing, soliciting, or peddling in the building is
prohibited without written permission of Lessor, and Lessee shall cooperate to
prevent same.

20. SIGNS. No signs, fixtures, or notices of any kind may be displayed except by
written consent of Lessor. All signs shall conform to the requirements of
paragraph 28.1 of the lease.

21. NOTICE OF PERSONAL INJURIES OR UTILITY OR MECHANICAL PROBLEMS. Lessee shall
give prompt notice to the building manager, to the best of Lessee’s knowledge,
of any significant accidents involving injury to persons or property, including
plumbing, electrical, heating, air conditioning, stairwell, corridor, and
elevator problems and/or personal injury and property damage caused thereby.

22. REQUESTS BY LESSEE. Except in emergencies, requests by Lessee shall be
attended to only after written request by Lessee to the building management.
Lessor’s employees are not allowed to perform or do anything outside their
regular duties unless pursuant to special orders from Lessor. Lessee may not
contract with Lessor’s employees for the performance of paid or free services to
Lessee. If, at the request of Lessee, Lessor or Lessor’s agents furnish
services, goods, labor, or material to Lessee which are not required to be
furnished by Lessor under this lease, Lessee shall pay for same upon delivery of
a written statement therefor to Lessee.

23. BUILDING ACCESS. Anyone who does not reasonably satisfy a building security
guard (if any) that he has a right to enter the building may be excluded by the
guard. Lessor shall not be liable for damages for any good faith error with
regard to admission or exclusion from the building of any person. In case of
fire, destruction, invasion, mob, riot, or other commotion, Lessor reserves the
right to prevent access to the building by closing the doors or otherwise.

24. REQUEST FOR EXTRA AIR CONDITIONING. Requests for heating or air conditioning
before or after the hours of operation stated in paragraph 7.1 of the lease must
be received at the management office at least 24 hours in advance.

25. LEASE PROVISIONS REGARDING LESSEE’S CONDUCT. Lessee shall comply with all
the provisions of paragraph 9.2 regarding parking and paragraph 10.1 regarding
occupancy, nuisance, and hazards.

26. ELEVATORS. Lessor shall not be liable for damages from stoppage of elevators
for repair, service, or improvements. Nor shall Lessor be liable for delays of
any duration in connection with elevator repair, service, or improvements.

27. SMOKING. This is a non-smoking building; smoking is not permitted anywhere
inside the building.

28. ICE, SLEET, SNOW, OR WATER. Lessor shall have no duty to remove, in whole or
in part, ice, sleet, snow, or water from parking lots, walkways, sidewalks, or
stairs, regardless whether they are covered, uncovered, inside, or outside of
buildings. At Lessor’s option, Lessor may remove such ice, sleet, snow, or water
at any time, in whole or in part, with or without notice to anyone.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 32

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit G: Estoppel Certificate

(see paragraph 30.1 of lease)

Page One of Two

This form is not to be executed at time of lease execution.

The purpose of this certificate is to confirm the current status of matters
relating to the lease described below. It is for the benefit of the owner or
prospective purchaser or mortgagee of the building in which the Leased Premises
are located.

1. The undersigned is the Lessee under a lease between                     , as
Lessor, and                                         , as Lessee, dated
                     on Leased Premises locally known as the
                     building and located at                     , in
                    , Texas. A copy of the fully executed lease and any
amendments or modifications thereto are attached. There are no other
modifications or amendments to the above described lease. The dates of any
amendments or modifications are: (put “none” if inapplicable)
                                        . All of the statements contained herein
are to the best of Lessee’s knowledge.

2. There are no unfulfilled written or verbal promises, representations, or
warranties by Lessor.

3. There are no subleases of the Leased Premises or any portions thereof.

4. The lease (together with any amendments or modifications referred to above)
is in good standing and in full force and effect. Lessor is not in default.
Lessee agrees to give notice of any Lessor default to any purchaser or lender
making written requests to Lessee for same.

5. Except for rents (if any) which may be due under the lease for the current
month, there are no rents or other charges which have been prepaid by the
undersigned Lessee to Lessor under the lease other than the following:

 

 

 

 

6. The amount of security deposit currently posted by Lessee with Lessor is
$         in the form of (    ) cash or (    ) an irrevocable, unconditional
letter of credit issued by                      in favor of Lessor which is
still valid.

7. Lessee acknowledges that the space being leased consists of          rentable
square feet according to the lease, that the improvements to be constructed by
Lessor have been satisfactorily completed, that the lease space has been
accepted by Lessee, that Lessee now occupies the lease space, and that the
commencement date for the lease term was                     .

8. There are no rentals which are due and unpaid. Rentals are fully paid (if
required by the lease) through the last day of the month in which this estoppel
certificate has been executed.

9. There are no known offsets or credits against rentals except as expressly
provided by the terms of the lease. There is no known right of rescission and no
known defense to Lessee’s future obligations to pay the specified rentals at the
times and in accordance with the lease terms. Lessee has not received any
concession (rental or otherwise) or similar compensation not expressed in the
lease which is presently in effect.

10. Lessee has no options or rights of refusal regarding the Leased Premises or
additional rental space other than as set out in the lease.

11. Lessee has not: (a) made a general assignment for the benefit of creditors;
and (b) commenced any case, proceeding or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution, or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization, or
relief of debtors; or (c) had any involuntary case, proceeding, or other action
commenced against it which seeks to have an order for relief entered against it,
as debtor, or seeks reorganization, arrangement, adjustment, liquidation,
dissolution, or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization, or relief of debtors; or (d) concealed,
removed,

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 33

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

EXHIBIT G (cont’d)

Page Two of Two

 

 

or permitted to be concealed or removed, any part of its property, with intent
to hinder, delay, or defraud its creditors or any of them, or made or suffered a
transfer of any of its property which may be fraudulent under any bankruptcy,
fraudulent conveyance, or similar law; or made any transfer of its property to
or for the benefit of a creditor at a time when other creditors similarly
situated have not been paid; or (e) had a trustee, receiver, custodian or other
similar official appointed for or take possession of all or any part of its
property or had any court take jurisdiction of any other of its property.

12. Lessee agrees to furnish Lessor with estoppel letters on this form within 20
days (stating the then-current facts) after written request by Lessor or
subsequent owners of the building.

13. Lessee acknowledges that, upon 10 days’ prior written request of Lessor’s
mortgagee at any time after foreclosure proceedings or a deed in lieu of
foreclosure, Lessee shall attorn to the mortgage or foreclosure purchaser by
recognizing such new owner as Lessor under the lease provided that such
purchaser shall recognize the rights of tenant under the lease as long as tenant
is not in default. The agreement of Lessee to attorn shall survive any
foreclosure sale or deed in lieu of foreclosure. Lessee shall, upon 10 days’
written notice from Lessor’s mortgagee anytime before or after foreclosure sale,
execute, acknowledge, and deliver to Lessor’s mortgagee all instruments and
certificates that in the reasonable judgment of Lessor’s mortgagee may be
necessary or proper to confirm such attornment.

14. Lessee acknowledges that this estoppel certificate and the statements
therein may be conclusively relied upon by Lessor and by any prospective
purchaser or lien holder of the Leased Premises.

15. The form of this estoppel certificate may vary, depending on lender or
purchaser requirements. It is agreed that this certificate may be modified to
conform to reasonable requests by lenders or purchasers.

16. This agreement shall be binding upon and shall inure to the benefit of the
Lessor, any present or future mortgagee, any prospective buyer or master Lessee
of the property, and their successors and assigns.

Dated this      day of             , 20    .

 

LESSEE  

 

By  

 

Printed name of signatory  

 

Title  

 

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 34

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit H: Office Lease Guaranty

Intentionally Deleted

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 35

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit I: Certificate of Corporate Resolution Authorizing Lease or Guaranty

(see paragraphs 37.1 and 39.1 of lease)

The undersigned, as secretary of the corporation named below, certifies that the
president or the vice president of the corporation are authorized to execute a
lease for office space on behalf of the corporation and/or to guarantee
performance of a lease for office space, described below:

 

Date of lease:   

January 21, 2013

   Lessor:   

Echelon Holdings, Ltd.

   Lessee:   

Bankrate, Inc.

   Guarantor, if any (not Lessee’s name):   

Bankrate, Inc.

   Building name:   

Echelon IV

   Suite No.:   

400

   Building address:   

9430 Research Blvd.

   City/County/State/Zip:   

Austin / Travis / Texas / 78759

  

The president or vice president is authorized on behalf of the Corporation to
execute and deliver to the Lessor all instruments reasonably necessary for the
lease. The corporation is duly organized and is in good standing under the laws
of the State of Delaware, and there are no proceedings pending to forfeit the
corporation’s charter or right to do business in Texas. The undersigned further
certifies that the names and respective titles of the officers of the
corporation were as follows:

 

 

 

 

 

President

 

 

 

 

Vice President

 

 

 

 

Secretary

 

 

 

 

Treasurer

WITNESS MY HAND this      day of             , 20    

 

 

Typed name of corporation

 

Signature of secretary of corporation

 

Printed name of secretary

STATE OF TEXAS

COUNTY OF                     

This instrument was acknowledged before me on                      by
                                         on behalf of the above corporation and
in the above stated capacity.

 

 

Notary Public for the State of Texas

Printed name of notary  

 

My commission expires  

 

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 36

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit J: Special Conditions

(see special conditions paragraph 37.1 of lease)

The following special conditions shall apply to this lease and shall prevail on
any other provisions to the contrary.

FINANCIAL STATEMENTS/CONSUMER CREDIT REPORT. Prior to execution of this lease
and thereafter from time to time, Lessee shall, upon written request, furnish to
Lessor a financial statement of Lessee’s condition and/or a Consumer Credit
Report in a reasonably satisfactory form. All financial statements and/or credit
reports shall be originally signed and dated by Lessee or Lessee’s agent and be
current within 90 days. If Lessee is a publicly traded corporation, the
foregoing obligations of Lessee to provide financial statements shall be
inapplicable, but Lessee shall reasonably cooperate with Lessor, at no cost to
Lessee, to assist Lessor in obtaining Lessee’s most recent annual and quarterly
reports.

EARLY ACCESS: Provided the following have occurred 1) Lessor and Lessee have
executed this Lease Agreement, 2) Lessee has provided Lessor the Security
Deposit per Item 10, Page 1 of this Lease Agreement, and 3) Lessee has provided
Lessor proof of insurance per Section 12.1 of this Lease Agreement, Lessee may
have Early Access to the Leased Premises commencing July 1, 2013 solely for the
purpose of installing furniture, fixtures and telephone and data equipment.
Lessee acknowledges and agrees that Lessee, Lessee’s agents or any other
third-party performing on behalf of Lessor will not interfere with Lessor
completing Lessor’s Work. Lessee will not be obligated to pay any Base Rent or
Pass-Thru Rent for the Early Access period. If Lessee has early access per this
paragraph, all terms and conditions of the Lease shall apply as if the term of
the Lease had commenced, including, but not limited to, Lessee’s and Lessee’s
vendors’ indemnification and insurance obligations under the Lease.

RENEWAL OPTION. Lessee shall have the option to renew this Lease immediately
after the initial lease term per Paragraph 6 on Page 1 of this Lease Agreement
(the “ Renewal Option”) for one (1) period of sixty (60) months each (the
“Renewal Term”), provided that Lessee delivers to Lessor written notice of
Lessee’s exercise of such Renewal Option two hundred seventy (270) days prior to
the expiration of the Lease Term. This Renewal Option shall be null and void if
Lessee is in default beyond any applicable cure period allowed by this Lease,
either at the time of such notice of renewal or at the end of the Lease Term. If
Lessee exercises the Renewal Option two hundred seventy (270) days or more prior
to the end of the Lease Term, Lessee will be committed to leasing the space for
the Renewal Term. Base Rent shall be the then current fair market rental rate
for comparable office space in Austin. Any Renewal Option notice given by Lessee
shall apply to the entire Leased Premises. This Renewal Option is not
transferable to any assignee, sublessee or any other successor in interest to
the initial Lessee under this Lease, except for a Permitted Transfer. Any
termination of the Lease shall also terminate this Renewal Option. Provided
Lessee has exercised the aforementioned Renewal Option, Lessee will have one
(1) additional Renewal Option for an additional period of sixty (60) months
immediately after the expiration of the first Renewal Option per the same terms
and conditions excepting the Base Rent shall be at the then current fair market
rental rate for comparable office space in Austin. Thereafter, Lessor will have
no further obligations to grant Lessee an option to renew.

The definition of Fair Market Rate shall be that rate charged for space of
comparable size and condition in comparable office buildings in the area
immediately surrounding the Building, taking into consideration the location,
quality and age of the Building, floor level, extent of leasehold improvements
(existing or to be provided), rental abatements, lease takeovers/assumptions,
moving expenses and other concessions, term of lease, extent of service to be
provided, distinction between “gross” and “net” lease, base year or the amounts
allowed for escalation purposes (expense stop), or any other relevant term or
condition. Fair market rent shall be determined after taking into account all
relevant concessions provided for in comparable transactions. Comparable
transactions will be defined as those completed in the prior six months of
similar building quality and tenant creditworthiness. The net fair market rate
shall be determined by “stripping out” the amortized value of benefits provided
in comparable transactions (such as free rent, work allowance, etc.). In the
event Lessor and Lessee are unable to agree upon the fair market rent, they
shall submit to “baseball” arbitration.

PARKING. Lessee, its employees and invitees shall have the non-exclusive right
to use the parking area at a ratio of 3.33 spaces per 1,000 rentable square feet
on a “first come first serve basis” and in common with other tenants in the
building at no charge. Five (5) such parking spaces shall be reserved and marked
for Lessee’s exclusive use along the northeast side of the building.

EXTERIOR PARAPET SIGNAGE. Lessee, at Lessee’s sole cost and expense, shall be
allowed to install a mutually agreeable building parapet sign. Lessee shall be
responsible for all maintenance, accommodation of building repairs/capital
improvements, operating expenses and consequential damage that may occur as a
result of its installation, maintenance, operation or removal. Lessee shall be
responsible for removal of parapet signage and restoration of the building upon
Lessee’s lease termination or vacating the Leased Premises.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 37

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

COMMON AREA CORRIDOR. Lessor, at Lessor’s expense, shall provide new lighting in
the 4th floor corridor and elevator lobby to match the current 3rd floor
lighting.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 38

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit K: Hazardous Materials Statement

Various materials utilized in the construction of any improvements to the
property or in the use thereof, past or present, may contain materials that have
been or may in the future be determined to be hazardous. For example, some
electrical transformers and other electrical components can contain PCBs, and
asbestos may have been used in a wide variety of building components such as
fire-proofing, air duct insulation, acoustical tiles, spray-on acoustical
materials, linoleum, floor tiles and plaster. Such substances may be present on
or in soils, underground water, building components or other portions of the
Leased Premises in areas that may or may not be accessible or noticeable.

Current federal, state and local laws and regulations may require the clean-up
of such hazardous or undesirable materials.

Lessor, real estate brokers, and leasing agents in this transaction have no
expertise with respect to hazardous materials and have not made, nor will any of
their statements constitute representations, either express or implied,
regarding the existence or nonexistence of hazardous materials in or on the
Leased Premises.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 39

 



--------------------------------------------------------------------------------

Basic Lease Information for Bankrate, Inc.

 

Exhibit L: Acknowledgement of Receipt of Agency Disclosure

Approved by the Texas Real Estate Commission for Voluntary Use

Texas law requires all real estate licensees to give the following information
about brokerage

services to prospective buyers, tenants, sellers and landlords.

Information About Brokerage Services

 

Before working with a real estate broker, you should know that the duties of a
broker depend on whom the broker represents. If you are as prospective seller or
landlord (owner) or a prospective buyer or tenant (buyer), you should know that
the broker who lists the property for sale or lease is the owner’s agent. A
broker who acts as a subagent represents the owner in cooperation with the
listing broker. A broker who acts as a buyer’s agent represents the buyer. A
broker may act as an intermediary between the parties if the parties consent in
writing. A broker can assist you in locating a property, preparing a contract or
lease, or obtaining financing without representing you. A broker is obligated by
law to treat you honestly.

IF THE BROKER REPRESENTS THE OWNER:

The broker becomes the owner’s agent by entering into an agreement with the
owner, usually through a written listing agreement, or by agreeing to act as a
subagent by accepting an offer of subagency from the listing broker. A subagent
may work in a different real estate office. A listing broker or subagent can
assist the buyer but does not represent the buyer and must place the interests
of the owner first. The buyer should not tell the owner’s agent anything the
buyer would not want the owner to know because an owner’s agent must disclose to
the owner any material information known to the agent.

IF THE BROKER REPRESENTS THE BUYER:

The broker becomes the buyer’s agent by entering into an agreement to represent
the buyer, usually through a written buyer representation agreement. A buyer’s
agent can assist the owner but does not represent the owner and must place the
interests of the buyer first. The owner should not tell a buyer’s agent anything
the owner would not want the buyer to know because a buyer’s agent must disclose
to the buyer any material information known to the agent.

IF THE BROKER ACTS AS AN INTERMEDIARY:

A broker may act as an intermediary between the parties if the broker complies
with The Texas Real Estate License Act. The broker must obtain the written
consent of each party to the

transaction to act as an intermediary. The written consent must state who will
pay the broker and, in conspicuous bold or underlined print, set forth the
broker’s obligations as an intermediary. The broker is required to treat each
party honestly and fairly and to comply with The Texas Real Estate License Act.
A broker who acts as an intermediary in a transaction:

(1) shall treat all parties honestly;

(2) may not disclose that the owner will accept a price less than the asking
price unless authorized in writing to do so by the owner;

(3) may not disclose that the buyer will pay a price greater than the price
submitted in a written offer unless authorized in writing to do so by the buyer;
and

(4) may not disclose any confidential information or any information that a
party specifically instructs the broker in writing not to disclose unless
authorized in writing to disclose the information or required to do so by The
Texas Real Estate License Act or a court order or if the information materially
relates to the condition of the property.

With the parties’ consent, a broker acting as an intermediary between the
parties may appoint a person who is licensed under The Texas Real Estate License
Act and associated with the broker to communicate with and carry out instruction
so one party and another person who is licensed under that Act and associated
with the broker to communicate with an carry out instruction of the other party.

If you choose to have a broker represent you,

you should enter into a written agreement with the broker that clearly
establishes the broker’s obligations and your obligations. The agreement should
state how and by whom the broker will be paid. You have the right to choose the
type of representation, if any, you wish to receive. Your payment of a fee to a
broker does not necessarily establish that the broker represents you. If you
have any questions regarding the duties and responsibilities of the broker, you
should resolve those questions before proceeding.

 



 

Real estate licensee asks that you acknowledge receipt of this information about
brokerage services for the licensee’s records.

 

 

Lessee Signature    Date        

Texas Real Estate Brokers and Salesmen are licensed and regulated by the Texas
Real Estate Commission (TREC). If you have a question or complaint regarding a
real estate licensee, you should contact TREC at P.O. Box 12188, Austin, Texas
78711-2188 or 512-465-3960.

 

 

ECHELON IV

BANKRATE, INC.

  

Lessor                     

Lessee                     

 

Page 40

 